EXHIBIT 10.3

MASTER

LAND AND BUILDING LEASE

(Pool 1) *

between

GTY-Pacific Leasing, LLC,

a Delaware limited liability company,

as LANDLORD

and

Apro, LLC,

a Delaware limited liability company

as TENANT

June 3, 2015

 

* Confidential treatment requested for portions of this document. Portions for
which confidential treatment is requested are denoted by [***]. Material omitted
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

INDEX TO MASTER LAND AND BUILDING LEASE

 

ARTICLE 1

  DEMISE OF PREMISES      2   

ARTICLE 2

  TERM      2   

ARTICLE 3

  RENT      5   

ARTICLE 4

  USE      8   

ARTICLE 5

  PERFORMANCE OF OBLIGATIONS; ACCEPTANCE OF DEMISED PROPERTIES      9   

ARTICLE 6

  ALTERATIONS      9   

ARTICLE 7

  REPAIRS AND MAINTENANCE      11   

ARTICLE 8

  COMPLIANCE WITH LAW      12   

ARTICLE 9

  DISCLAIMER AND INDEMNITIES      12   

ARTICLE 10

  INSURANCE      13   

ARTICLE 11

  DAMAGE OR DESTRUCTION      17   

ARTICLE 12

  EMINENT DOMAIN      17   

ARTICLE 13

  FINANCIAL AND REPORTING COVENANTS      19   

ARTICLE 14

  INTENTIONALLY OMITTED      20   

ARTICLE 15

  EVENTS OF DEFAULT      20   

ARTICLE 16

  FORCE MAJEURE      23   

ARTICLE 17

  NOTICES      23   

ARTICLE 18

  ACCESS      25   

ARTICLE 19

  SIGNS      25   

ARTICLE 20

  IMPROVEMENTS; BUILDING EQUIPMENT; TENANT EQUIPMENT      25   

ARTICLE 21

  END OF TERM; HOLDING OVER      27   

ARTICLE 22

  TENANT ASSIGNMENT AND SUBLETTING      28   

ARTICLE 23

  FINANCINGS      29   

ARTICLE 24

  ESTOPPEL CERTIFICATES      31   

ARTICLE 25

  RECORDING      32   

ARTICLE 26

  APPLICABLE LAW; JUDICIAL REFERENCE; WAIVER OF JURY TRIAL      32   

ARTICLE 27

  LIABILITY OF PARTIES      34   

ARTICLE 28

  ATTORNEYS’ FEES; EXPENSES      34   

ARTICLE 29

  ENVIRONMENTAL      35   

ARTICLE 30

  LANDLORD ASSIGNMENT      37   

ARTICLE 31

  REPLACEMENTS      39   

ARTICLE 32

  INTENTIONALLY OMITTED      41   

ARTICLE 33

  LANDLORD’S RIGHTS UNDER LEASE      41   

ARTICLE 34

  RIGHT OF FIRST OFFER      41   

ARTICLE 35

  RECOGNITION AGREEMENT      41   

ARTICLE 36

  INTERPRETATION; MISCELLANEOUS      42   

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

-i-



--------------------------------------------------------------------------------

ARTICLE 37

  QUIET ENJOYMENT SUBJECT TO DILIGENCE MATTERS      43   

ARTICLE 38

  NO MERGER OF TITLE      43   

ARTICLE 39

  BROKERS      43   

ARTICLE 40

  CALIFORNIA PROVISIONS      43   

 

  

Schedule A

   Description of 1031 Transaction   

Schedule 1

   Defined Terms   

Schedule 2

   Base Rent Allocated Amounts/Adjustment Amounts   

Schedule 13.03

   Information of Existing USTs   

Schedule 22.05

   Subleases   

Exhibit A

   Location/Address/Legal Description of Demised Properties   

Exhibit B

   Form of SNDA   

Exhibit C

   Form of Tenant’s Estoppel Certificate   

Exhibit D

   Form of Memorandum of Lease   

Exhibit E

   Form of Landlord Assignment Lease Agreement

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

-ii-



--------------------------------------------------------------------------------

MASTER

LAND AND BUILDING LEASE

THIS MASTER LAND AND BUILDING LEASE (this “Lease”) is made and entered into as
of June 3, 2015 (the “Commencement Date”), by and between GTY-Pacific Leasing,
LLC, a Delaware limited liability company (“Landlord”) and Apro, LLC, a Delaware
limited liability company (“Tenant”).

R E C I T A L S

A. Landlord owns (i) except as described in Schedule A, good and indefeasible
title in fee simple to the land described on Exhibit A attached hereto
(collectively, the “Land”) and (ii) all improvements and other structures
located on any of the Land; any rights of way, easements, parking covenants,
entitlements, privileges and other rights appurtenant to the Land, including
regarding any street adjoining any portion of the Land and any air and
development rights related to the Land; and any and all fixtures at or on the
Land, including all of the machinery, equipment and systems at or on any of the
Land (collectively, “Building Equipment”), including the following (but
specifically excluding any of the following that are not “fixtures” pursuant to
applicable Law and excluding any Tenant Equipment that constitutes a “fixture”
pursuant to applicable Law): built-in equipment; compressors; appliances;
engines; electrical, plumbing, heating, ventilating, and air conditioning
machinery; fire sprinklers and fire suppression equipment; lighting (including
emergency lighting); security cameras and systems; paging and sound systems;
walk-in coolers, refrigerated cases, built-in shelving; awnings, and supports
for signs (all of the foregoing in this clause (ii), collectively,
“Improvements”). The Land and all Improvements thereon are collectively referred
to herein as “Demised Properties” and each individually as a “Demised Property.”

B. The personal property, trade fixtures and equipment owned or leased by Tenant
located at any Demised Properties and used in connection with the operation of
the business at the Demised Properties (other than the Building Equipment but
including underground storage tanks, aboveground storage tanks, piping, fill and
vent ports associated with such underground and aboveground storage tanks, fuel
dispensers, display cases, counters, shelves, racks and billboards regardless of
whether any of the foregoing constitute “fixtures” pursuant to applicable Law)
are referred to herein collectively as the “Tenant Equipment.” The term “Tenant
Equipment” shall include without limitation, with respect to each Demised
Property, all of the foregoing, whether now or hereafter owned or acquired by
Tenant, or in which Tenant has any interest (whether unattached or attached by
bolts and screws and/or by utility connections or otherwise), and all additions
to, substitutions for and replacements of the foregoing in this Recital B.

C. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, the Demised Properties so that Tenant may, in accordance with and
subject to the terms, conditions and restrictions of this Lease, operate (or
cause the operation of) a convenience food store and/or retail automobile fuel
station or another Permitted Use at each Demised Property.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-1-



--------------------------------------------------------------------------------

D. Notwithstanding any other provision of this Lease, this Lease constitutes a
single and indivisible lease of all the Demised Properties collectively, and is
not an aggregation of leases for the separate Demised Properties. The parties
expressly intend that from an economic point of view the Demised Properties
leased pursuant to this Lease constitute one economic unit. Neither Landlord nor
Tenant would have entered into this Lease except as a single and indivisible
lease, and the rental herein has been established on the basis of the specific
structure of the subject transaction and the economic benefits and risk profile
of the transaction as a whole, and not based on the valuation or price of any
individual Demised Property. Except as expressly provided in this Lease for
specific isolated purposes (and in such cases only to the extent expressly so
stated), all provisions of this Lease, including definitions, commencement and
expiration dates, rental provisions, use provisions, renewal provisions, breach,
default, enforcement, termination, and subletting provisions, shall apply
equally and uniformly to the Demised Properties as one unit and are not
severable. Tenant’s rights to any one Demised Property are dependent on Tenant’s
full performance of its obligations as to every other Demised Property, and
consideration supporting any agreements under this Lease regarding any Demised
Property also supports the agreements under this Lease regarding all other
Demised Properties.

NOW, THEREFORE, in consideration of the lease of the Demised Properties and the
rents, covenants and conditions herein set forth, and with reference to the
definitions of various terms used herein as set forth on Schedule 1 hereto,
Landlord and Tenant do hereby covenant, promise and agree as follows:

ARTICLE 1 DEMISE OF PREMISES

Subject to the terms and conditions contained herein, Landlord does hereby lease
unto Tenant, and Tenant does hereby lease from Landlord, for the term
hereinafter provided in Article 2, the Demised Properties for the use thereof by
Tenant, Tenant’s employees, customers and invitees.

ARTICLE 2 TERM

Section 2.01

(a) This Lease shall commence on the Commencement Date and terminate on June 3,
2035 (the “Original Lease Term”), unless sooner terminated as hereinafter set
forth. The “Lease Term,” as such term is used herein, means the Original Lease
Term as extended (or as may be extended) pursuant to Section 2.02 below, unless
sooner terminated as hereinafter set forth.

(b) This Lease shall be deemed to be in full force and effect upon the
Commencement Date. Tenant shall be deemed to be in possession of the Demised
Properties upon the Commencement Date.

Section 2.02

(a) Tenant shall have the option to extend the term of this Lease for up to
three (3) separate option periods upon and subject to the terms set forth below
in this Section 2.02. The first option period (the “First Option Period”) shall
commence at the expiration of the Original Lease Term. The second option period
(the “Second Option Period”) shall commence at the expiration of the First
Option Period. The third option period (the “Third Option Period”) shall
commence at the expiration of the Second Option Period. The First Option Period,
the Second Option

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-2-



--------------------------------------------------------------------------------

Period, and the Third Option Period are sometimes referred to herein
collectively as the “Option Periods” and individually as an “Option Period.”
Each Option Period shall continue for a period of five (5) years from and after
the commencement date of such Option Period except for the Third Option Period
which shall continue for a period of four (4) years and eleven (11) months from
and after the commencement date of such Option Period. Except as otherwise
expressly provided herein, all of the terms and conditions of this Lease
applicable to the Original Lease Term shall continue to apply during each Option
Period. In no event shall Tenant have any options to extend the term of this
Lease except as expressly provided herein. A notice delivered by Tenant to
Landlord in order to extend the term of this Lease for any Option Period
pursuant to the terms hereof is referred to herein as an “Extension Notice”.

(b) To extend the Lease Term for the First Option Period for all the Demised
Properties subject to this Lease at the date of Tenant’s delivery to Landlord of
an Extension Notice for the First Option Period: (i) Tenant must and shall
deliver to Landlord such Extension Notice not earlier than fifteen (15) months
prior to the expiration of the Original Lease Term and not later than twelve
(12) months prior to the expiration of the Original Lease Term; (ii) as of the
date such Extension Notice is delivered to Landlord, and as of the date the
First Option Period is scheduled to commence, there shall be no existing Event
of Default under this Lease; and (iii) Tenant must and shall deliver the Other
Lease Extension Notices for the Other Lease First Option Periods.

(c) To extend the Lease Term for the First Option Period for some, but not all,
Demised Properties subject to this Lease at the date of Tenant’s delivery to
Landlord of an Extension Notice for the first Option Period (a “PE First Option
Period”, and such option, a “PE First Option”): (i) Tenant must and shall
deliver to Landlord such Extension Notice not earlier than fifteen (15) months
prior to the expiration of the Original Lease Term and not later than twelve
(12) months prior to the expiration of the Original Lease Term; (ii) such
Extension Notice shall list the Demised Properties that Tenant desires be
subject to such extension (the “PE First Option Extension Properties”);
provided, however, that the PE First Option Extension Properties together with
the Other Lease First PE Option Extension Properties (described in such
extension notices delivered concurrently with the Extension Notice) shall in no
event include less than sixty-nine (69) Portfolio Properties; and (iii) as of
the date such Extension Notice is delivered to Landlord, and as of the date the
First Option Period is scheduled to commence, there shall be no existing Event
of Default under this Lease.

(d) To extend the Lease Term for the Second Option Period for all the Demised
Properties subject to this Lease at the date of Tenant’s delivery to Landlord of
an Extension Notice for the Second Option Period: (i) Tenant must have validly
extended this Lease for the First Option Period (whether such First Option
Period is for all Demised Properties under this Lease or a PE First Option
Period); (ii) Tenant must and shall deliver to Landlord such Extension Notice
not earlier than fifteen (15) months prior to the expiration of the First Option
Period and not later than twelve (12) months prior to the expiration of the
First Option Period; (iii) as of the date such Extension Notice is delivered to
Landlord, and as of the date the Second Option Period is scheduled to commence,
there shall be no existing Event of Default under this Lease and (iv) Tenant
must and shall deliver the Other Lease Extension Notices for the Other Lease
Second Option Periods.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-3-



--------------------------------------------------------------------------------

(e) To extend the Lease Term for the Second Option Period for some, but not all,
Demised Properties subject to this Lease at the date of Tenant’s delivery to
Landlord of an Extension Notice for the Second Option Period (a “PE Second
Option Period”, and such option, a “PE Second Option”): (i) Tenant must have
validly extended this Lease for the First Option Period (whether such First
Option Period is for all Demised Properties under this Lease or a PE First
Option Period); (ii) Tenant must and shall deliver to Landlord such Extension
Notice not earlier than fifteen (15) months prior to the expiration of the First
Option Period and not later than twelve (12) months prior to the expiration of
the First Option Period; (iii) such Extension Notice shall list the Demised
Properties that Tenant desires be subject to such extension (the “PE Second
Option Extension Properties”); provided, however, that the PE Second Option
Extension Properties together with the Other Lease Second PE Option Extension
Properties (described in such extension notices delivered concurrently with the
Extension Notice) shall in no event include less than sixty-nine (69) Portfolio
Properties; and (iv) as of the date such Extension Notice is delivered to
Landlord, and as of the date the Second Option Period is scheduled to commence,
there shall be no existing Event of Default under this Lease.

(f) To extend the Lease Term for the Third Option Period for all the Demised
Properties subject to this Lease at the date of Tenant’s delivery to Landlord of
an Extension Notice for the Third Option Period: (i) Tenant must have validly
extended this Lease for the Second Option Period (whether such Second Option
Period is for all Demised Properties under this Lease or a PE Second Option
Period); (ii) Tenant must and shall deliver to Landlord such Extension Notice
not earlier than fifteen (15) months prior to the expiration of the Second
Option Period and not later than twelve (12) months prior to the expiration of
the Second Option Period; (iii) as of the date such Extension Notice is
delivered to Landlord, and as of the date the Third Option Period is scheduled
to commence, there shall be no existing Event of Default under this Lease; and
(iv) Tenant must and shall deliver the Other Lease Extension Notices for the
Other Lease Third Option Periods.

(g) To extend the Lease Term for the Third Option Period for some, but not all,
Demised Properties subject to this Lease at the date of Tenant’s delivery to
Landlord of an Extension Notice for the Third Option Period (a “PE Third Option
Period”, and such option, a “PE Third Option”): (i) Tenant must have validly
extended this Lease for the Second Option Period (whether such Second Option
Period is for all Demised Properties under this Lease or a PE Second Option
Period); (ii) Tenant must and shall deliver to Landlord such Extension Notice
not earlier than fifteen (15) months prior to the expiration of the Second
Option Period and not later than twelve (12) months prior to the expiration of
the Second Option Period; (iii) such Extension Notice shall list the Demised
Properties that Tenant desires be subject to such extension (the “PE Third
Option Extension Properties”); provided, however, that the PE Third Option
Extension Properties together with the Other Lease Third PE Option Extension
Properties (described in such extension notices delivered concurrently with the
Extension Notice) shall in no event include less than sixty-nine (69) Portfolio
Properties; and (iv) as of the date such Extension Notice is delivered to
Landlord, and as of the date the Third Option Period is scheduled to commence,
there shall be no existing Event of Default under this Lease.

(h) Without limiting anything contained in Section 36.02 hereof, time is of the
strictest essence in the performance of each provision of this Section 2.02.
Either party, upon request of the other, shall execute and acknowledge, in form
suitable for recording, an instrument confirming any Option Period, with Tenant
paying all applicable recording costs.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 3 RENT

Section 3.01 Rent. Tenant shall pay all Base Rent and Additional Rent, from and
after the Commencement Date and thereafter throughout the Lease Term, without
offset, deduction, or abatement, except as may be otherwise expressly provided
herein. Notwithstanding the foregoing, any amounts due by Tenant to Landlord
hereunder for which no due date is expressly specified herein shall be due
within fifteen (15) days following the delivery to Tenant by Landlord of written
notice of such amounts due. Except as otherwise expressly provided herein, in
the event of nonpayment by Tenant of any Rent, Landlord shall have the same
rights and remedies in respect thereof regardless of whether such Rent is Base
Rent or Additional Rent. All payments of Rent due to Landlord shall be paid to
Landlord (at its election from time to time) in one of the following manners:
(a) by electronic deposit into an account designated by Landlord (a “Landlord’s
Account”), (b) by mail at Landlord’s address set forth in Article 17, or (c) by
mail to any other place in the United States designated by Landlord upon at
least thirty (30) days’ prior written notice to Tenant.

Section 3.02 Base Rent.

(a) The following terms shall have the following meanings:

(i) “Base Date” means: (A) if the Commencement Date is the first day of a
calendar month, the Commencement Date, and (B) if the Commencement Date is other
than the first day of a calendar month, the first day of the first calendar
month occurring after the Commencement Date.

(ii) “First Subsequent Adjustment Date” means the tenth (10th) anniversary of
the Base Date.

(iii) “First Subsequent Base Rent Escalation” [***]1.

(iv) “Initial Adjustment Dates” means, collectively, each anniversary of the
Base Date, through and including the fifth (5th) anniversary of the Base Date.

(v) “Initial Base Rent Escalation” [***]1.

(vi) “Option Period Adjustment Dates” means, collectively: (A) in the event the
option for a First Option Period is timely exercised as provided in Article 2,
the twentieth (20th) anniversary of the Base Date, (B) in the event the option
for a Second Option Period is timely exercised as provided in Article 2, the
twenty-fifth (25th) anniversary of the Base Date and (C) in the event the option
for a Third Option Period is timely exercised as provided in Article 2, the
thirtieth (30th) anniversary of the Base Date.

(vii) “Option Period Base Rent Escalation” [***]1.

(viii) “PE Option” means any of the PE First Option, the PE Second Option or the
PE Third Option.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-5-



--------------------------------------------------------------------------------

(ix) “PE Option Base Rent” means, for any PE Option Period, the product of:

(A) an amount equal to (i) the aggregate Base Rent for all of the Demised
Properties that are subject to this Lease immediately prior to the applicable
Option Period Adjustment Date (the “Current Demised Properties”), minus (ii) the
aggregate of the Adjustment Amounts, as set forth on Schedule 2 hereto, for each
of the Current Demised Properties that were not included in the PE Option
Extension Properties designated in the Extension Notice applicable to such PE
Option Period (which Adjustment Amounts shall be increased by the cumulative
percentage increase in the Base Rent pursuant to Section 3.02 since the
Commencement Date);

multiplied by

(B) 107.5%.

(x) “PE Option Extension Properties” means any of the PE First Option Extension
Properties, the PE Second Option Extension Properties or the PE Third Option
Extension Properties.

(xi) “PE Option Period” means any of the PE First Option Period, the PE Second
Option Period or the PE Third Option Period.

(xii) “Second Subsequent Adjustment Date” means the fifteenth (15th) anniversary
of the Base Date.

(xiii) “Second Subsequent Base Rent Escalation” [***]1.

(b) The base rent amount for the Demised Properties for each month of the Lease
Term shall be $395,922.56 (allocated to the Demised Properties as set forth in
Schedule 2 attached hereto and incorporated herein), as increased as hereinafter
provided (“Base Rent”) (it being understood that such allocation is solely for
the purpose of any PE Option exercise under this Section 3.02). Tenant shall pay
to Landlord Base Rent, in advance, without demand therefor, on or before the
first day of each and every calendar month during the Lease Term, and if the
Commencement Date is not the first day of a calendar month, Tenant shall pay to
Landlord pro-rated Base Rent on the Commencement Date for the partial calendar
month in which the Commencement Date occurs.

(c) Subject to the terms of this Section, (i) on each of the Initial Adjustment
Dates, the Base Rent shall increase by the Initial Base Rent Escalation, and
such increased Base Rent shall apply for the ensuing one-year period (except the
increased Base Rent as of the fifth (5th) anniversary of the Base Date shall
apply for the ensuing five-year period); (ii) on the First Subsequent Adjustment
Date, the Base Rent shall increase by the First Subsequent Base Rent Escalation,
and such increased Base Rent shall apply for the ensuing five-year period;
(iii) on the Second Subsequent Adjustment Date, the Base Rent shall increase by
the Second Subsequent Base Rent Escalation, and such increased Base Rent shall
apply for the ensuing five-year period; and (iv) on each of the Option Period
Adjustment Dates, the Base Rent shall increase by the Option Period Base Rent
Escalation, and such increased Base Rent shall apply for the ensuing five-year
period except for such increased Base Rent for the Third Option Period which
shall apply for the ensuing four-year and eleven-month period. For the avoidance
of doubt, the parties acknowledge that Base Rent for any PE Option Period shall
be determined as provided in clause (d) of this Section 3.02 (and not this
clause (c) of this Section 3.02).

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-6-



--------------------------------------------------------------------------------

(d) On each of the Option Period Adjustment Dates, the Base Rent shall increase
whereby the Base Rent for each year of any PE Option Period shall be the PE
Option Base Rent applicable to such PE Option Period, and such increased Base
Rent shall apply for the ensuing five-year period except for such increased Base
Rent for the PE Third Option Period which shall apply for the ensuing four-year
and eleven-month period. After delivery to Landlord by Tenant of a timely and
valid exercise of a PE Option, and not later than thirty (30) days prior to the
commencement of the applicable PE Option Period, Landlord shall calculate the PE
Option Base Rent for each year of such PE Option Period and notify Tenant of
such calculation, which shall be binding on the parties absent manifest error.

Section 3.03 Additional Rent.

(a) If by applicable Law, any general or special assessment or like charge may
be paid in installments without any penalty whatsoever, then such assessment may
be paid in such installments, and Tenant shall only be liable for the portion
thereof that is allocable or attributable to the Lease Term or any portion
thereof. If such assessment or charge may be payable in installments with
interest, Tenant may pay such assessment or charge in installments, together
with all interest thereon.

(b) Tenant shall pay all Real Estate Taxes [***]1.

(c) Tenant shall have the right to undertake an action or proceeding against the
applicable collecting authority seeking an abatement of Real Estate Taxes or a
reduction in the valuation of the Demised Properties and/or contest the
applicability of any Real Estate Taxes (including, without limitation, a
reduction in the value of any Demised Properties under the terms of Proposition
8 (as adopted by the voters of the State of California in the November 1978
election)); provided, however, that Tenant delivers to Landlord prior written
notice of any such action or proceeding by Tenant, and that Tenant has paid
timely (and continues to pay timely) all Real Estate Taxes as provided in this
Lease to the extent required by applicable Law. In any instance where any such
permitted action or proceeding is being undertaken by Tenant, (i) Landlord shall
cooperate reasonably with Tenant, at no cost or expense to Landlord, execute any
and all documents approved by Landlord and reasonably required in connection
therewith, and, to the extent required by the collecting authority, agrees to
file at Tenant’s request any action or proceeding against the collecting
authority in its own name, and (ii) Tenant shall provide Landlord with all
information reasonably requested by Landlord with respect to such action or
proceeding within five (5) days after receipt of Landlord’s written request.
Tenant shall be entitled to any refund (after the deduction therefrom of all
expenses incurred by Landlord in connection therewith) of any Real Estate Taxes
(including penalties or interest thereon) received by Tenant or Landlord,
whether or not such refund was a result of actions or proceedings instituted by
Tenant, to the extent such refund relates to Real Estate Taxes that are the
responsibility of Tenant pursuant to this Section 3.03.

(d) Tenant shall be solely responsible for, and shall pay directly to the
applicable service providers, the cost of all utility services provided to the
Demised Properties throughout the Lease Term. Notwithstanding the foregoing,
upon the occurrence of both of the following events, Tenant shall pay to
Landlord the cost of any and all utility services provided to the Demised
Properties in lieu of

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-7-



--------------------------------------------------------------------------------

payment directly to the applicable service providers: (i) delivery to Tenant of
a written request therefor from Landlord, and (ii) any Default under this
Section 3.03(d) by Tenant, or any Event of Default. Funds paid by Tenant to
Landlord pursuant to the immediately preceding sentence shall be used only for
the payment of the cost of utility services to the Demised Properties. If Tenant
fails to pay the appropriate party (Landlord or the service providers, as
provided herein) all such costs when due hereunder, then Tenant shall, without
limiting any other remedies available to Landlord, reimburse Landlord for any
and all penalties or interest, or portion thereof, paid or incurred by Landlord
as a result of such nonpayment or late payment by Tenant.

(e) Without limiting any of Tenant’s other obligations set forth in this
Article, Tenant shall pay to Landlord, with each payment due to Landlord
hereunder (and as a part of Rent due hereunder), all sales and excise tax on
rental income and all other similar taxes imposed with respect to rental or
other payments under this Lease in the nature of a sales tax, occupancy tax,
commercial rents tax or the like, whether imposed by a federal, state or local
taxing authority. To the extent permitted by applicable Law, Tenant may pay any
such tax directly to the taxing authority, provided (i) Tenant establishes such
right to Landlord’s satisfaction prior to making any such payment, and
(ii) Tenant, within ten (10) days after any such payment, delivers to Landlord
written evidence satisfactory to Landlord that such payment has been made. For
the avoidance of doubt, Tenant shall not be responsible for (i) any income taxes
imposed on Landlord, (ii) any franchise taxes of Landlord measured by net income
or net worth, or (iii) any transfer taxes imposed with respect to the sale,
exchange or other disposition by Landlord, in whole or in part, of the Demised
Properties or Landlord’s interest in this Lease (unless such sale, exchange or
other disposition by Landlord is to Tenant or an Affiliate of Tenant, or is
otherwise made at Tenant’s request).

ARTICLE 4 USE

Section 4.01 Tenant shall use and occupy the Demised Properties as convenience
stores with retail motor fuel sales in compliance with all zoning regulations,
building codes and all applicable Law. Any change in the current use of the
Demised Properties shall be prohibited unless Tenant obtains Landlord’s prior
written approval, which approval shall be given or withheld in Landlord’s
reasonable discretion; provided, however, that Tenant shall be permitted,
without Landlord’s consent but subject to compliance with all zoning
regulations, building codes and all applicable Law, to add (i) fast food
restaurant and/or coffee shop operations within the existing building on any
Demised Property, (ii) a car wash and/or (iii) a fast lube or quick oil change
facility; and provided, further, that such uses shall be in addition to and not
in substitution for the uses prescribed in the first sentence of this paragraph.

Section 4.02 Notwithstanding any other provision of this Article, Tenant shall
not use, or suffer or permit any Person (including any subtenant) to use, the
Demised Properties or any portion thereof for any purpose in violation of any
applicable Law, or in violation of any covenants or restrictions of record. From
the Commencement Date and thereafter throughout the Lease Term, Tenant shall
conduct its business in a commercially reasonable and reputable manner with
respect to each of the Demised Properties and in compliance with the terms and
provisions of this Lease. The character of the occupancy of the Demised
Properties is an additional consideration and a material inducement for the
granting of this Lease by Landlord to Tenant.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-8-



--------------------------------------------------------------------------------

Section 4.03 Without limitation, no provision of this Article 4 shall limit any
of the covenants of Tenant contained in Article 22.

ARTICLE 5 PERFORMANCE OF OBLIGATIONS; ACCEPTANCE OF DEMISED PROPERTIES

Tenant hereby represents, warrants and covenants to Landlord that Tenant has the
right and lawful authority to enter into this Lease and perform Tenant’s
obligations hereunder. Tenant acknowledges that it has (a) had access to the
Demised Properties prior to execution of this Lease, (b) had the opportunity to
perform all tests, studies, inspections and investigations (including any
investigations regarding zoning and use issues regarding all Demised Properties)
it desired, and (c) evaluated the Demised Properties as to the Demised
Properties’ suitability for Tenant’s intended operations thereon. Tenant hereby
accepts each Demised Property in its AS IS condition existing on the date Tenant
executes this Lease, subject to (x) all applicable Law, (y) all private
easements and restrictions, governing and regulating the use, operation or
maintenance of the Demised Properties, whether or not of record (collectively,
the “Diligence Matters”), and (z) all matters disclosed by this Lease, and by
any exhibits attached hereto. Tenant waives to the fullest extent allowed by Law
any rights to notice by Landlord regarding the condition of the Demised
Properties, whether at law or in equity, and hereby waives any rights and
remedies thereunder based in any alleged or actual failure of Landlord to
provide any such notices. Tenant acknowledges that (i) neither Landlord nor any
of its Affiliates has made any representation or warranty as to the suitability
of any Demised Property for the conduct of the Tenant’s business, and
(ii) Tenant is entering into this Lease solely on the basis of its own
investigations and familiarity with the Demised Properties and not on the basis
of any representation, warranty, covenant, agreement, undertaking, promise,
statement, arrangement or understanding by, on behalf of, or with, Landlord or
any of its Affiliates, except as expressly set forth in this Lease.

ARTICLE 6 ALTERATIONS

Subject to the provisions of this Article 6, Tenant shall have no right to make
alterations or additions to the Improvements (collectively, “Alterations”) at
any Demised Property that involve structural changes without prior written
consent of Landlord, which Landlord agrees it will not withhold unreasonably;
provided, however, in no event shall any Alterations be made that, after
completion, would: (i) reduce the value of the Improvements as they existed
prior to the time that said Alterations are made; or (ii) adversely affect the
structural integrity of the Improvements. Tenant may install new underground
storage tanks (including all vent and fill ports and associated piping), and any
above-ground storage tanks. Any above-ground storage tanks shall include
secondary containment sufficient to prevent spills, overfills or tank ruptures
from causing a Release. Any and all Alterations made by Tenant shall be at
Tenant’s sole cost and expense. Prior to the commencement of any Alterations
(other than Minor Projects), Tenant shall deliver promptly to Landlord detailed
cost estimates for any such proposed Alterations, as well as all drawings, plans
and other information regarding such Alterations (such estimates, drawings,
plans and other information are collectively referred to herein as the
“Alteration Information”). Landlord’s review and/or approval (if required) of
any Alteration Information shall in no event constitute any representation or
warranty by Landlord regarding: (x) the compliance of any Alteration Information
with any applicable Law, (y) the presence or absence of any defects in any
Alteration Information, or (z) the safety or quality of any of the Alterations
constructed in accordance

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-9-



--------------------------------------------------------------------------------

with any plans or other Alteration Information. Landlord’s review and/or
approval of any of the Alteration Information shall not preclude recovery by
Landlord against Tenant based upon the Alterations, the Alteration Information,
or any defects therein. In the event that Landlord’s consent is required for
particular Alterations, Tenant shall request Landlord’s consent to such
Alterations in writing [***]1 and Landlord will endeavor to respond to such
request within fifteen (15) Business Days following receipt of the same. [***]1.
Any such consent given or deemed given by Landlord shall be applicable only to
the Alteration Information for which it was given. Any material changes to the
applicable Alteration Information (including, without limitation, those required
for necessary governmental approvals) shall require separate notice to and
consent of Landlord in accordance with the procedures of this paragraph. In
making any and all Alterations, Tenant also shall comply with all of the
following requirements:

(a) No Alterations shall be undertaken until Tenant shall have (i) procured and
paid for, so far as the same may be required by applicable Law, all necessary
permits and authorizations of all Governmental Authorities having jurisdiction
over such Alterations, and (ii) delivered to Landlord at least five (5) Business
Days prior to commencing any such Alterations written evidence acceptable to
Landlord, in its reasonable discretion, of all such permits and authorizations.
Landlord shall, to the extent required by applicable Law (but at no cost,
expense, or risk of loss to Landlord), join in the application for such permits
or authorizations whenever necessary, promptly upon written request of Tenant.

(b) Any and all structural Alterations of the Improvements shall be performed
under the supervision of a reputable architect and/or structural engineer with
experience in the supervision of similar type Alterations.

(c) Except for Minor Projects, Tenant shall notify Landlord at least thirty
(30) days prior to commencing any Alterations, and Tenant shall permit Landlord
access to the relevant Demised Properties in order to post and keep posted
thereon such notices as may be provided or required by applicable Law to
disclaim responsibility for any construction on the relevant Demised Properties.
In addition, Landlord may require Tenant to file or record any such notices, or
other similar notices, each in form and substance reasonably satisfactory to
Landlord, in accordance with local law or custom.

(d) Any and all Alterations shall be conducted and completed in a commercially
reasonable time period, in a good and workmanlike manner, and in compliance with
all applicable Law, permits, and requirements of all Governmental Authorities
having jurisdiction over the relevant Demised Properties, and of the local Board
of Fire Underwriters, if any; and, upon completion of any and all Alterations,
Tenant shall obtain and deliver to Landlord a copy of the amended certificate of
occupancy for the relevant Demised Properties, if required under applicable Law
or by any Governmental Authority. If any Alterations involve the generation,
handling, treatment, storage, disposal, permitting, abatement or reporting of
Hazardous Materials, Tenant shall prepare and retain any and all records,
permits, reports and other documentation necessary or advisable to document and
evidence all such Hazardous Materials were handled in compliance with applicable
Law. To the extent reasonably practicable, any and all Alterations shall be made
and conducted so as not to disrupt Tenant’s business.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-10-



--------------------------------------------------------------------------------

(e) The cost of any and all Alterations shall be promptly paid by Tenant so that
the Demised Properties at all times shall be free of any and all liens for labor
and/or materials supplied for any Alterations. Tenant shall provide Landlord
promptly with evidence satisfactory to Landlord that all contractors,
subcontractors or materialmen have been paid in full with respect to such
Alterations and that their lien rights have been waived or released. In the
event any such lien shall nonetheless be filed, Tenant shall, within sixty
(60) days after Tenant’s receipt of notice of such lien, discharge the same by
bond or payment of the amount due the lien claimant. Tenant may in good faith
contest any such lien, provided that within such sixty (60) day period Tenant
provides Landlord with a surety bond or other form of security reasonably
acceptable to Landlord protecting against said lien. In the event Tenant fails
to either discharge such lien or protect against such lien in accordance with
the foregoing, then (i) Landlord shall have the right (but not the obligation)
to pay such lien or post a bond to protect against such lien and pass through
such costs to Tenant as Additional Rent; and (ii) such failure shall constitute
an Event of Default. If Landlord exercises its right to, and does, pay such lien
or post a bond, in addition to any other remedies available to Landlord under
this Lease, Tenant agrees to pay Landlord, as Additional Rent, the sum equal to
the amount of the lien thus discharged by Landlord or the cost of such bond,
plus all costs and expenses, including reasonable attorneys’ and paralegals’
fees and court costs, incurred by Landlord in discharging such lien.

(f) The interest of Landlord in the Demised Properties shall not be subject in
any way to any liens for improvements to or other work performed to the Demised
Properties by or on behalf of Tenant. Tenant shall have no power or authority to
create any lien or permit any lien to attach to the present estate, reversion,
or other interest of Landlord in the Demised Properties. All contracts entered
into by Tenant with mechanics, materialmen, contractors, laborers, artisans,
suppliers, and other parties contracting with Tenant, its representatives or
contractors with respect to the Demised Properties shall include a notice that
they must look solely to Tenant to secure payment for any labor, services or
materials furnished or to be furnished to Tenant, or to anyone holding any of
the Demised Properties through or under Tenant during the term of this Lease.

ARTICLE 7 REPAIRS AND MAINTENANCE

Except as otherwise provided in this Article, Tenant, at its sole cost and
expense, shall maintain each of the Demised Properties and each part thereof,
structural and non-structural, in good order, condition and repair, including
all areas outside of any buildings (including all sidewalks, driveways,
landscaping, trash enclosures, and trash compacting and loading areas on the
Demised Properties), and including any roof on any buildings, in a neat and
clean condition, and ensuring that debris from the operation of each convenience
food store and/or retail automobile fuel station or other Permitted Use on the
Demised Properties is cleaned and removed on a regular basis) and, subject to
the terms and conditions of Article 6, shall make any necessary Repairs thereto,
interior and exterior, whether extraordinary, foreseen or unforeseen, but
subject to Article 11 and Article 12. Without limitation, (a) no Repairs shall
result in any structural damage to any Demised Properties or any injury to any
persons, (b) Tenant shall ensure that the quality of materials and workmanship
of any Repairs meets or exceeds the quality of materials and workmanship of the
Improvements prior to the need for such Repairs; (c) all Repairs shall fully
comply with applicable Law, the requirements of any covenants, conditions,
restrictions or other permitted encumbrances that are of record regarding the
applicable Demised Property, and any applicable repair standards and
requirements promulgated by Tenant for its (or its subsidiaries’ or Affiliates’
or franchisees’) properties or by Tenant’s franchisor (if applicable). Landlord
shall have no duty whatsoever to maintain, replace, upgrade, or repair any
portion of the Demised Properties, including any structural items, roof or
roofing materials, or any aboveground or underground

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-11-



--------------------------------------------------------------------------------

storage tanks, and Tenant hereby expressly waives the right to make Repairs at
the expense of Landlord, which right may be provided for in any applicable Law
now or hereinafter in effect. In addition to Landlord’s rights under
Section 15.02, if Tenant fails or neglects to commence and diligently proceed
with all Repairs or fulfill its other obligations as set forth above within
thirty (30) days after receipt of written notice of the need therefor from
Landlord or any other Person describing the applicable Repair or other
obligation, then Landlord or its agents may enter the Demised Properties for the
purpose of making such Repairs or fulfilling those obligations. Tenant shall pay
to Landlord all costs and expenses incurred by Landlord as a consequence of such
Landlord’s actions.

ARTICLE 8 COMPLIANCE WITH LAW

Tenant shall, throughout the Lease Term, at its sole cost and expense, comply
with, and cause any subtenants or other occupants at the Demised Properties to
comply with, Law and any applicable franchise agreement.

ARTICLE 9 DISCLAIMER AND INDEMNITIES

Section 9.01 To the extent not prohibited by applicable Law, none of the
Landlord Parties shall be liable for, under any circumstances, and Tenant hereby
releases all Landlord Parties from, any loss, injury, death or damage to person
or property (including any business or any loss of income or profit therefrom)
of Tenant, Tenant’s members, officers, directors, shareholders, agents,
employees, contractors, customers, invitees, or any other Person in or about the
Demised Properties, whether the same are caused by (a) fire, explosion, falling
plaster, steam, dampness, electricity, gas, water, rain; (b) breakage, leakage
or other defects of Tenant Equipment, Building Equipment, sprinklers, wires,
appliances, plumbing fixtures, water or gas pipes, roof, air conditioning,
lighting fixtures, street improvements, or subsurface improvements; (c) theft,
acts of God, acts of the public enemy, riot, strike, insurrection, civil unrest,
war, court order, requisition or order of governmental body or authority;
(d) any act or omission of any other occupant of the Demised Properties;
(e) operations in construction of any private, public or quasi-public work;
(f) Landlord’s reentering and taking possession of the Demised Properties in
accordance with the provisions of this Lease or removing and storing the
property of Tenant as herein provided; or (g) any other cause, including damage
or injury that arises from the condition of the Demised Properties, from
occupants of adjacent property, from the public, or from any other sources or
places, and regardless of whether the cause of such damage or injury or the
means of repairing the same are inaccessible to Tenant, or that may arise
through repair, alteration or maintenance of any part of the Demised Properties
or failure to make any such repair, from any condition or defect in, on or about
the Demised Properties including any Environmental Conditions or the presence of
any mold or any other Hazardous Materials, or from any other condition or cause
whatsoever; provided, however, that the foregoing release set forth in this
Section 9.01 shall not be applicable to any claim against a Landlord Party to
the extent, and only to the extent, that such claim is directly attributable to
the gross negligence or willful misconduct of such Landlord Party. Without
limiting the foregoing, Tenant hereby waives any right to any consequential,
special, indirect or punitive damages against any Landlord Parties arising out
of any claim in connection with or related to this Lease or the Demised
Properties.

Section 9.02 In addition to any and all other obligations of Tenant under this
Lease (including under any indemnity or similar provision set forth herein), to
the extent permitted by applicable

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-12-



--------------------------------------------------------------------------------

Law, Tenant hereby agrees to fully and forever indemnify, protect, defend and
hold all Landlord Parties free and harmless of, from and against any and all
Losses (including, subject to the terms of this Section, diminution in the value
of the Demised Properties, normal wear and tear excepted): (a) arising out of or
in any way related to or resulting directly or indirectly from: (i) the use,
occupancy, or activities of Tenant, its subtenants, agents, employees,
contractors, invitees or any other Person in or about any of the Demised
Properties; (ii) any failure on the part of Tenant to comply with any applicable
Law, including any Environmental Laws; (iii) any Default or Event of Default
under this Lease (including as a result of any termination by Landlord,
following an Event of Default, of any sublease, license, concession, or other
consensual arrangement for possession entered into by Tenant and affecting any
of the Demised Properties pursuant to Section 22.01), and including any
additional fees and costs, or any increased interest rate or other charges
imposed by any Landlord’s Lender by reason of such Default or Event of Default
(whether or not such Default or Event of Default is a default under any
agreements with any Landlord’s Lender); (iv) any other loss, injury or damage
described in Section 9.01 above; (v) in connection with mold at any Demised
Property; (vi) work or labor performed, materials or supplies furnished to or at
the request of Tenant or in connection with obligations incurred by or
performance of any work done for the account of Tenant in, on or about the
Demised Properties; and (b) whether heretofore now existing or hereafter arising
out of or in any way related to or resulting directly or indirectly from the
presence or Release at, on, under, to or from the Demised Properties of
Hazardous Materials. Without limiting the foregoing, (x) the indemnity set forth
in this Section 9.02 includes direct or indirect, compensatory, consequential,
special and punitive damages, (y) Tenant shall pay on demand all fees and costs
of Landlord (including attorneys’ fees and costs) in connection with any
enforcement by Landlord of the terms of this Lease, and (z) all of the personal
or any other property of Tenant kept or stored at, on or about the Demised
Properties shall be kept or stored at the sole risk of Tenant. Notwithstanding
the foregoing, the indemnity set forth in this Section 9.02 shall not be
applicable to any claim against any Landlord Party to the extent, and only to
the extent, such claim is directly attributable to the gross negligence or
willful misconduct of such Landlord Party.

Section 9.03 The provisions of this Article 9 shall survive the expiration or
sooner termination of this Lease. Tenant hereby waives the provisions of any
applicable Law restricting the release of claims, or extent of release of
claims, that Tenant does not know or suspect to exist at the time of release,
that, if known, would have materially affected Tenant’s decision to agree to the
release contained in this Article 9. In this regard, Tenant hereby agrees,
represents, and warrants to Landlord that Tenant realizes and acknowledges that
factual matters now unknown to Tenant may hereafter give rise to Losses that are
presently unknown, unanticipated and unsuspected, and Tenant further agrees,
represents and warrants that the release provided hereunder has been negotiated
and agreed upon in light of that realization and that Tenant nevertheless hereby
intends to release, discharge and acquit the parties set forth herein above from
any such unknown Losses that are in any manner set forth in or related to this
Lease, the Demised Properties and all dealings in connection therewith.

ARTICLE 10 INSURANCE

Section 10.01 As of the Commencement Date and throughout the Lease Term, Tenant
shall, at its sole expense, obtain, pay for and maintain (or cause to be
obtained, paid for and maintained), with financially sound and reputable
insurers (as further described in Section 10.03), (a) comprehensive “all risk”
insurance covering loss or damage to each Demised Property (including
Improvements now existing

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-13-



--------------------------------------------------------------------------------

or hereafter erected thereon) caused by fire, lightning, hail, windstorm,
hurricane, explosion, vandalism, malicious mischief, leakage of sprinkler
systems, and such other losses, hazards, casualties, liabilities and
contingencies as are normally and usually covered by “all risk” or “special”
property policies in effect where such Demised Property is located, endorsed to
include building ordinance or law coverage sufficient to provide coverage for
the full replacement value of all Improvements and all costs to comply with
building and zoning codes and ordinances including demolition costs and
increased cost of construction, (b) business income and interruption insurance
to include loss of business at limits sufficient to cover 100% of the annual
revenues at the Demised Properties minus any non-continuing expenses with a
period of indemnity not less than twelve (12) months from time of loss (such
amount being adjusted annually) and an extended period of indemnity of one
hundred eighty (180) days, (c) flood insurance for all Demised Properties in
amounts acceptable to Landlord and Landlord’s Lender (and Tenant further agrees
that any locations in a special flood hazard area (as identified by FEMA) must
maintain insurance through the National Flood Insurance Program in addition to
Tenant’s blanket property policy at any time sublimits under Tenant’s blanket
policy for Demised Properties in special flood hazard areas are less than the
total of the maximum amount available under the National Flood Insurance Program
for all locations (including separate limits for each building) with deductibles
acceptable to Landlord and Landlord’s Lender in their sole discretion, and
(d) terrorism insurance for all Demised Properties. The policy(ies) referred to
in clauses (a) and (d) above shall be in an amount equal to one hundred percent
(100%) of the full replacement cost of the Improvements and the Building
Equipment at each Demised Property (without any deduction for depreciation), and
the policy(ies) referred to in clauses (a), (c) and (d) above shall contain a
replacement cost endorsement and an agreed amount or waiver of co-insurance
provisions endorsement. The deductible under the policies referred to in clauses
(a), (c) and (d) above shall not exceed [***]1 or such greater amount as is
approved by Landlord from time to time (and without limiting the parenthetical
contained in clause (c) above). A separate named storm wind deductible of up to
5% of the total insurable value for any one Demised Property will be accepted
for any locations considered by Landlord to be in a “1st tier” hurricane county.
If any Demised Property is located in area prone to geological phenomena,
including sinkholes, mine subsidence or earthquakes with a PML greater than 15%,
the insurance policies referred to in clause (a), (c) and (d) above shall cover
such risks and in such amounts, form and substance, as Landlord shall reasonably
determine but in no event greater than the total PML of all locations.

Section 10.02 As of the Commencement Date and throughout the Lease Term, Tenant
shall maintain, with financially sound and reputable insurers (as further
described in Section 10.03), public liability and other types of insurance with
respect to its business and each Demised Property (including all Improvements
now existing or hereafter erected thereon) against all losses, hazards,
casualties, liabilities and contingencies as customarily carried or maintained
by persons of established reputation engaged in similar businesses. Without
limiting of the foregoing, Tenant shall maintain or cause to be maintained
policies of insurance with respect to each Demised Property in the following
amounts and covering the following risks:

(a) Broad form boiler and machinery or breakdown insurance in an amount equal to
the full replacement cost of the Improvements at the Demised Property (without
any deduction for depreciation) in which the boiler or similar vessel is
located, and including coverage against loss or damage from (i) leakage of
sprinkler systems and (ii) damage, breakdown or explosion of steam boilers,
electrical machinery and equipment, air conditioning, refrigeration, pressure
vessels or similar apparatus and mechanical objects now or hereafter installed
at the applicable Demised Property, and (iii) business interruption.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-14-



--------------------------------------------------------------------------------

(b) During any period of construction, reconstruction, renovation or alteration
at any Demised Property, a complete value, “All Risks” Builders Risk form or
“Course of Construction” insurance policy in non-reporting form and in an amount
reasonably satisfactory to Landlord.

(c) Commercial General Liability insurance covering claims for personal injury,
bodily injury, death or property damage occurring upon, in or about each Demised
Property on an occurrence form and in an amount not less than [***]1 per
occurrence and [***]1 in the aggregate, which shall provide coverage for
premises and operations, products and completed operations and contractual
liability, with a deductible in an amount customarily required by institutional
owners or institutional lenders (whichever is lower) for similar properties in
the general vicinity of the applicable Demised Property (but in no event in
excess of [***]1), and an umbrella liability policy in the amount of [***]1.
Liquor Liability insurance, in amounts and subject to terms reasonably approved
by Landlord, shall also be maintained by Tenant, if alcohol is sold or served at
any Demised Property.

(d) Worker’s compensation with California statutory limits and employer’s
liability insurance in an amount of [***]1 per accident, per employee and in the
aggregate with a waiver of subrogation against Landlord.

(e) Pollution Legal Liability insurance, in an amount of at least [***]1 per
occurrence providing coverage for the investigation and/or remediation of any
hazardous materials (including but not limited to petroleum products) released
at, on, under or from the Demised Properties, or otherwise discovered at, on or
under the Demised Properties which occurred after the Commencement Date
including third party pollution legal liability coverage for property damage
(including, without limitation, natural resource damages) and for bodily
injuries and costs of defense with a deductible not to exceed [***]1 per
incident.

(f) Such other insurance (including increased amounts of insurance) and
endorsements, if any, with respect to the Demised Properties and the operation
thereof as Landlord or Landlord’s Lender may reasonably require from time to
time and as customarily carried or maintained by persons of established
reputation engaged in similar businesses.

Section 10.03 Each carrier providing any insurance, or portion thereof, required
by this Article shall have the legal right to conduct its business in the
jurisdiction in which the applicable Demised Property is located, and shall have
a claims paying ability rating by S&P of not less than “A-” and an A.M. Best
Company, Inc. rating of not less than A and financial size category of not less
than IX. Tenant shall cause all insurance that it is required to maintain
hereunder to contain a mortgagee clause and loss payee clause in favor of
Landlord’s Lender in accordance with this Section to be payable to Landlord’s
Lender as a mortgagee and not as a co-insured, as its interest may appear.

Section 10.04 All insurance policies required to be maintained by Tenant
hereunder and renewals thereof (a) shall be in a form, and issued by an
insurance carrier, reasonably acceptable to Landlord, (b) shall provide for a
term of not less than one year, (c) if the same are insurance policies covering
any property (i) shall include a standard non-contributory mortgagee endorsement
or its

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-15-



--------------------------------------------------------------------------------

equivalent in favor of, and in form acceptable to, Landlord’s Lender, (ii) shall
contain an agreed value clause updated annually (if the amount of coverage under
such policy is based upon the replacement cost of the applicable Demised
Property) and (iii) shall designate Landlord’s Lender as “mortgagee and loss
payee.” In addition, all property insurance policies (except for flood and
earthquake limits) must automatically reinstate after each loss, and the
commercial general liability and umbrella policies shall contain an insured
endorsement in favor of Landlord and Landlord’s Lender, as their interests may
appear.

Section 10.05 Any insurance provided for in this Article may be effected by a
blanket policy or policies of insurance, provided that the amount of the total
insurance available with respect to the Demised Properties shall provide
coverage and indemnity at least equivalent to separate policies in the amounts
herein required, and provided further that in other respects, any such policy or
policies shall comply with the provisions of this Article. Any increased
coverage provided by individual or blanket policies shall be satisfactory,
provided the aggregate liability limits covering the Demised Properties under
such policies shall otherwise comply with the provisions of this Article.

Section 10.06 Every insurance policy carried by either Landlord or Tenant with
respect to the Demised Properties shall include provisions waiving the insurer’s
subrogation rights against the other party, prior to the occurrence of damage or
loss. Subject to the above, each party hereby waives any rights of recovery
against the other party for any direct damage or consequential loss covered by
said policies (or by policies required to be carried hereunder by such party)
whether or not such damage or loss shall have been caused by any acts or
omissions of the other party.

Section 10.07 The policies of insurance required to be maintained by Tenant
under this Article 10 shall (a) name Tenant as the insured and Landlord and
Landlord’s Lenders as additional insureds, as their interests may appear, and
(b) include primary coverage in favor of all additional insureds (and with
provisions that any other insurance carried by any additional insured or
Landlord shall be non-contributing and that naming Landlord and the additional
parties listed above in this Section as additional insureds shall not negate any
right Landlord or such parties would have had as claimants under the policy if
not so designated). The business interruption insurance required pursuant to
Section 10.01 shall name Landlord and Landlord’s Lenders as loss payees. All
insurance policies required under this Article 10 shall also provide that the
beneficial interest of Landlord in such policies shall be fully transferable. In
the event Tenant fails to procure or maintain any policy of insurance required
under Article 10, or if the insurance company or coverages provided fail to meet
the requirements contained in this Article 10, Landlord may, at its option,
purchase such insurance and charge Tenant all costs and expenses incurred in
procuring and maintaining such insurance.

Section 10.08 Tenant shall provide to Landlord, beginning on the Commencement
Date and continuing annually thereafter, certificates (or other evidence
reasonably requested by Landlord) from all applicable insurance carriers
evidencing the payment of premiums or accompanied by other evidence of such
payment (e.g., receipts, canceled checks) in form reasonably satisfactory to
Landlord. Each insurance policy required to be carried by Tenant hereunder shall
include a provision requiring the insurer to provide Landlord with not less than
thirty (30) days’ prior written notice of cancellation. Upon the occurrence of
both of the following events, Tenant shall pay insurance premiums to Landlord no
later than thirty (30) days prior to the date such premiums are due in lieu of
payment directly to the applicable

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-16-



--------------------------------------------------------------------------------

the insurance carriers: (i) delivery to Tenant of a written request therefor
from Landlord, and (ii) the occurrence and continuance of any Default under this
Section 10.08 by Tenant, or any occurrence and the continuance of any Event of
Default under any provision in this Lease. Any insurance premiums timely paid by
Tenant to Landlord pursuant to this Section shall be applied towards payment of
the insurance premium next coming due when such premiums are due and payable.

ARTICLE 11 DAMAGE OR DESTRUCTION

Section 11.01 If at any time during the Lease Term, any of the Demised
Properties or any part thereof shall be damaged or destroyed by fire or other
casualty of any kind or nature, Tenant shall promptly apply for all permits
required by applicable Law, but in any event not later than sixty (60) days
after the first date of such damage or destruction, and, upon issuance of such
permits, thereafter diligently proceed to repair, replace or rebuild such
Demised Property as nearly as possible to its condition and character
immediately prior to such damage, with such variations and Alterations requested
by Landlord as may be permitted under (and subject to the provisions of) Article
6 (the “Restoration Work”).

Section 11.02 All property and casualty insurance proceeds payable to Landlord
or Tenant (except (a) insurance proceeds payable to Tenant on account of the
Tenant Equipment or Tenant’s inventory; and (b) insurance proceeds payable from
property or comprehensive general public liability insurance, or any other
insurance) at any time as a result of casualty to the Demised Properties shall
be paid jointly to Landlord and Tenant for purposes of payment for the cost of
the Restoration Work, except as may be otherwise expressly set forth herein.
Landlord and Tenant shall cooperate in order to obtain the largest possible
insurance award lawfully obtainable and shall execute any and all consents and
other instruments and take all other actions necessary or desirable in order to
effectuate same and to cause such proceeds to be paid as hereinbefore provided.
The proceeds of any such insurance in the case of loss shall, to the extent
necessary, be used first for the Restoration Work (including if completed by
Landlord or a third party after any substitution of the applicable Demised
Property pursuant to Article 31) with the balance, if any, paid to Tenant
(provided, however, that if an Event of Default is continuing, the balance, if
any, shall be paid to Landlord). If insurance proceeds as a result of a casualty
to the relevant Demised Property are insufficient to complete the Restoration
Work necessary by reason of such casualty, then Tenant shall be responsible for
the payment of such amounts necessary to complete such Restoration Work.

Section 11.03 Subject to the terms hereof, this Lease shall not be affected in
any manner by reason of the total or partial destruction to any Demised Property
or any part thereof, and Tenant, notwithstanding any applicable Law, present or
future, waives all rights to quit or surrender any Demised Property or any
portion thereof because of the total or partial destruction of any Demised
Property (prior to the expiration of this Lease). Without limiting the
foregoing, no Rent shall abate as a result of any casualty.

ARTICLE 12 EMINENT DOMAIN

Section 12.01 Landlord and Tenant hereby agree that in no event shall any taking
of any Demised Property for any public or quasi-public use under any statute or
by right of eminent domain, or by purchase in lieu thereof, in any way relieve
Tenant of any obligations under this Lease (as to the applicable Demised
Property or otherwise), except as explicitly provided in this Article.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-17-



--------------------------------------------------------------------------------

Section 12.02 If any portion of any Demised Property, or existing access to or
from any Demised Property, is taken for any public or quasi-public use under any
statute or by right of eminent domain, or by purchase in lieu thereof, and such
taking, in Landlord’s reasonable determination (a) reduces the value of the
Demised Property by twenty-five (25%) or more, or (b) prevents, and would
prevent after reasonable repair and reconstruction efforts by Tenant, use of the
Demised Property for its then current permitted use under applicable zoning or
other use regulations (including with respect to required parking and access) or
otherwise would likely have a material adverse effect on Tenant’s sales and
business volume at the Demised Property, then, in the case of a reduction in
value as described in the foregoing clause “(a)”, Landlord shall have the right
to terminate this Lease as to such Demised Property, and in the case of a
resulting inability to use the Demised Property or the likelihood of a material
adverse effect on Tenant’s business at the Demised Property as described in the
foregoing clause “(b)”, either Landlord or Tenant shall have the right to
terminate this Lease as to such Demised Property (but, in either case, not as to
any other Demised Property), in each case, as of the date that title to the
applicable Demised Property, or portion thereof, actually transfers to the
applicable authority.

Section 12.03 Tenant agrees that Landlord has the right in its sole discretion,
and at Tenant’s sole cost and expense, to oppose any proposed taking regarding
any Demised Property. The parties hereto agree to cooperate in applying for and
in prosecuting any claim for any taking regarding any Demised Property and
further agree that the aggregate net award shall be distributed as follows:

(a) Landlord shall be entitled to the entire award for the condemned Demised
Property; and

(b) Tenant shall be entitled to any award that may be made for the taking of
Tenant’s inventory and personal property, or costs related to the removal and
relocation of Tenant’s inventory and personal property, provided that none of
the foregoing reduces Landlord’s award.

Section 12.04 Except in the case of a termination of this Lease with respect to
a Demised Property as described in Section 12.02, in the case of a taking of any
portion of any Demised Property, Tenant at its own expense shall proceed with
diligence (subject to reasonable time periods for purposes of adjustment of any
award and unavoidable delays) to repair or reconstruct (or cause to be repaired
and reconstructed) the affected Improvements to a complete architectural unit,
and all such Restoration Work shall be performed in accordance with the
standards and requirements for Alterations set forth in Article 6.

Section 12.05 In case of a taking of all or any portion of any Demised Property,
the Base Rent payable hereunder shall be reduced by the product of the Landlord
Award Amount regarding such taking, multiplied by [***]1.

Section 12.06 Notwithstanding any other provision of this Article 12, any
compensation for a temporary taking shall be payable to Tenant without
participation by Landlord, except to the proportionate extent such temporary
taking extends beyond the end of the Lease Term, and there shall be no abatement
of Rent as a result of any temporary taking affecting any of the Demised
Properties.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 13 FINANCIAL AND REPORTING COVENANTS

Section 13.01 Books and Records. Tenant shall keep accurate books and records of
account of all of the Demised Properties sufficient to permit the preparation of
financial statements in accordance with GAAP. Landlord and its duly authorized
representatives shall have the right to examine, copy and audit Tenant’s records
and books of account at all reasonable times during regular business hours.
Tenant shall provide, or cause to be provided, to Landlord, in addition to any
other financial statements required under this Lease, the following financial
statements and information, all of which must be prepared in a form reasonably
acceptable to Landlord:

(a) audited statements of the financial position of Tenant as of the end of each
calendar year, including a balance sheet and statement of profits and losses,
expenses and retained earnings, changes in financial position and cash flows for
such calendar year, which statements shall be duly certified by an officer of
Tenant to fairly represent the financial condition of Tenant, as of the date
thereof, prepared by Tenant in accordance with GAAP, and accompanied by a
statement of a nationally recognized accounting firm acceptable to Landlord in
its sole discretion that such financial statements present fairly, in all
material respects, the financial condition of Tenant as of the end of the
calendar year being reported on and that the results of the operations and cash
flows for such year were prepared, and are being reported on, in conformity with
GAAP, which statements shall be provided to Landlord promptly, and in any event
within sixty (60) days after the end of each calendar year, provided that
Landlord shall promptly notify Tenant if Landlord reasonably determines that
Landlord is not required under applicable Law to report the financial
information contained on such statements on a Form 10-K annual report, in which
event, such statements shall be provided to Landlord within one hundred thirty
(130) days after the end of such calendar year, and provided further that for
any calendar year (other than the first calendar year ending after the
Commencement Date) for which Tenant’s financial information was not reported by
Landlord in its Form 10-K annual report filed for the immediately preceding
calendar year, Tenant may elect, by giving written notice to Landlord no later
than July 31 of such calendar year, to deliver the financial statements for such
calendar year within one hundred thirty (130) days after the end of such
calendar year, unless Landlord delivers to Tenant in writing, within thirty
(30) days after receipt of Tenant’s notice, a reasonable basis for which
Tenant’s financial information will be required to be included in Landlord’s
next 10-K annual report, in which event, such statements shall be provided to
Landlord within sixty (60) days after the end of such calendar year; and

(b) (i) unaudited statements of the financial position of Tenant as of the end
of each calendar quarter, including a balance sheet and statement of profits and
losses, expenses and retained earnings, changes in financial position and cash
flows for such calendar quarter; (ii) total fuel sales figures measured in
gallons in respect of each Demised Property for each month within the applicable
calendar quarter; (iii) total sales figures (other than fuel sales) in respect
of each Demised Property for each month within the applicable calendar quarter;
and (iv) EBITDA in respect of each Demised Property for each month within the
applicable calendar quarter. Each of the foregoing items (i) through (iv) above
shall be provided promptly to Landlord, and in any event within thirty (30) days
after the end of each calendar quarter, provided that Landlord shall promptly
notify Tenant if Landlord reasonably determines

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-19-



--------------------------------------------------------------------------------

that Landlord is not required under applicable Law to report the financial
information contained on any such items on a Form 10-Q quarterly report, in
which event, such items shall be provided to Landlord within sixty (60) days
after the end of such calendar quarter, and provided further that for any
calendar quarter (other than the first calendar quarter ending after the
Commencement Date) for which Tenant’s financial information was not reported by
Landlord in its Form 10-Q quarterly report filed for the immediately preceding
calendar quarter, Tenant may elect to deliver the financial statements for such
calendar quarter within sixty (60) days after the end of such calendar quarter,
unless Landlord delivers to Tenant in writing, no later than the end of such
calendar quarter, a reasonable basis for which Tenant’s financial information
will be required to be included in Landlord’s next 10-Q quarterly report, in
which event, such statements shall be provided to Landlord within thirty
(30) days after the end of such calendar quarter. “EBITDA” means earnings for
Tenant during the applicable period, before taking into account charges for
interest, taxes, depreciation or amortization, all as calculated in accordance
with GAAP.

Section 13.02 Litigation. Tenant shall deliver prompt written notice to Landlord
of any litigation or governmental proceedings pending or threatened against
Tenant that might materially adversely affect the condition of Tenant (financial
or otherwise) or the business or operations at any Demised Property

Section 13.03 USTs. Upon written request of Landlord, Tenant shall deliver to
Landlord a schedule showing the current information of any USTs and related
piping installed after the Commencement Date at the Demised Properties,
including, without limitation, the quantity, size, construction, and
installation dates. The current information of USTs and related piping installed
as of the Commencement Date is set forth on Schedule 13.03 attached hereto and
incorporated herein.

Section 13.04 Spill Reports. Within forty-five (45) days after the end of each
calendar year, Tenant shall deliver to Landlord a report listing any and all
releases of Hazardous Materials at the Demised Properties from the Commencement
Date to the date of such report which were required to be reported to a
government agency under applicable Law, including the spill numbers assigned to
such releases.

ARTICLE 14 INTENTIONALLY OMITTED.

ARTICLE 15 EVENTS OF DEFAULT

Section 15.01 Events Of Default. Subject to the terms of this Article, the
occurrence of any of the following shall constitute an event of default by
Tenant under this Lease (“Event of Default”):

(a) Nonpayment of Base Rent. Failure to pay any installment of Base Rent on or
before the date when due. Notwithstanding the foregoing, Tenant shall have a
five (5) Business Day grace period for payment of one installment of the Base
Rent twice in any twelve (12) month period during the Lease Term.

(b) Nonpayment of Additional Rent. Failure to pay any amount of Additional Rent
on or before the date when due and such failure continuing for five (5) Business
Days thereafter.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-20-



--------------------------------------------------------------------------------

(c) Bankruptcy and Insolvency. If at any time during the Lease Term, (i) Tenant
files a Petition, (ii) any creditor or other Person that is an Affiliate of
Tenant files against Tenant any Petition, or any creditor or other Person
(whether or not an Affiliate of Tenant) files against Tenant any Petition, where
Tenant, or an Affiliate of Tenant, cooperates or colludes with such creditor or
other Person in connection with such Petition or the filing thereof, (iii) any
creditor or other Person that is not an Affiliate of Tenant files a Petition
against Tenant, where none of Tenant, or an Affiliate of Tenant, cooperates or
colludes with such creditor or other Person in connection with such Petition or
the filing thereof, and such Petition is not vacated or withdrawn within sixty
(60) days after the filing thereof, (iv) a trustee or receiver is appointed to
take possession of any of the Demised Properties, or of all or substantially all
of the business or assets of Tenant, and such appointment is not vacated or
withdrawn and possession restored to Tenant within sixty (60) days thereafter,
(v) a general assignment or arrangement is made by Tenant for the benefit of
creditors, (vi) any sheriff, marshal, constable or other duly-constituted public
official takes possession of any Demised Property, or of all or substantially
all of the business or assets of Tenant by authority of any attachment,
execution, or other judicial seizure proceedings, and such attachment or other
seizure remains undismissed or undischarged for a period of sixty (60) days
after the levy thereof, (vii) Tenant admits in writing its inability to pay its
debts as they become due; or (viii) Tenant files an answer admitting or failing
timely to contest a material allegation of any Petition filed against Tenant.

(d) Delivery of Notices and Other Documents. The failure by Tenant to deliver
any of the notices or other documents required to be delivered to Landlord under
this Lease, in each case within the time periods required herein (other than any
such notices or other documents specifically addressed in another clause of this
Section 15.01, for which Tenant will have the grace periods (if any) and notice
rights (if any) set forth in such other clause), provided, however, that if no
time period is stated in this Lease for the delivery by Tenant of any notice or
other document to Landlord, then Tenant shall have a grace period of ten
(10) Business Days after the date of the event or occurrence first giving rise
to the obligation to deliver such notice or other document to Landlord.

(e) Liens. Any claim of lien is recorded against any Demised Property and such
claim of lien continues for sixty (60) days after Tenant receives notice thereof
without discharge (by bonding or other means available pursuant to applicable
Law), or satisfaction being made by or on behalf of Tenant.

(f) Cross Default With Other Leases. The occurrence of any Other Lease Event of
Default.

(g) Other Obligations. The failure by Tenant to timely perform any obligation,
agreement or covenant under this Lease, other than those matters specified in
Sections 15.01(a)-(f) above, and such failure continuing for a period of thirty
(30) days after written notice of such failure is delivered to Tenant, or such
longer period as is reasonably necessary to remedy such default.

As used in this Lease, “Default” means any breach or default under this Lease,
whether or not the same is an Event of Default, and also any breach or default
under this Lease, that after notice or lapse of time or both, would constitute
an Event of Default if that breach or default were not cured within any
applicable grace or cure period.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-21-



--------------------------------------------------------------------------------

Section 15.02 Remedies Upon Event of Default. If an Event of Default by Tenant
occurs, then, in addition to any other remedies available to Landlord at Law or
in equity or elsewhere hereunder, Landlord shall have the following remedies:

(a) Termination. Landlord shall have the right, with or without notice or
demand, immediately upon expiration of any applicable notice or grace period
specified herein, to terminate this Lease (or Tenant’s possession of any of the
Demised Properties), and at any time thereafter recover possession of all or any
portion of the Demised Properties or any part thereof and expel and remove
therefrom Tenant and any other Person occupying the same by any lawful means,
and repossess and enjoy all or any portion of the Demised Properties without
prejudice to any of the remedies that Landlord may have under this Lease. If
Landlord elects to terminate this Lease (or to terminate Tenant’s right of
possession), Landlord shall also have the right to reenter the Demised
Properties and take possession of and remove all personal property of Tenant, if
any, in such Demised Properties, subject to the rights thereto of any Tenant’s
lenders under any Credit Facility and the terms of any Landlord Waiver and
Collateral Access Agreement that may be entered into between Landlord and the
Administrative Agent. If Landlord elects to terminate this Lease and/or Tenant’s
right to possession, or if Tenant’s right to possession is otherwise terminated
by operation of Law, Landlord may recover as damages from Tenant the following:
(i) all Rent then due under this Lease through the date of termination; (ii) the
Rent due for the remainder of the Lease Term in excess of the fair market rental
value of the Demised Properties for the remainder of the Lease Term, including
any and all Additional Rent (each discounted by the discount rate [***]1);
(iii) the cost of reletting the Demised Properties, including the anticipated
period of vacancy until such Demised Properties can be re-let at their fair
market rental values; and (iv) any other costs and expenses that Landlord may
reasonably incur in connection with the Event of Default. Unless required by
applicable Law, Landlord shall have no obligation to mitigate its damages caused
by the Event of Default (or Tenant’s Default under this Lease), but if Landlord
does attempt to so mitigate its damages, such efforts by Landlord shall not
waive Landlord’s right to recover damages under the foregoing provisions.
Notwithstanding the foregoing, Landlord shall not exercise its right to
terminate this Lease or Tenant’s possession of any of the Demised Properties
without giving Administrative Agent prior written notice of the Event of Default
and a reasonable period within which to cure such Event of Default, which period
shall be not less than five (5) Business Days in the event of an Event of
Default of the type described in Section 15.01(a) or Section 15.01(b), and which
shall be not less than fifteen (15) days in the case of all other Events of
Default.

(b) Continuation after Event of Default. If Landlord does not elect to terminate
this Lease, then this Lease shall continue in effect, and Landlord may enforce
all of its rights and remedies under this Lease, including the right to recover
Rent as it becomes due, and Landlord, without terminating this Lease, may
exercise all of the rights and remedies of a landlord at law or in equity,
subject to Article 26. Landlord shall not be deemed to have terminated this
Lease except by an express statement in writing. Acts of maintenance or
preservation, efforts to relet the Demised Properties, or the appointment of a
receiver upon application of Landlord to protect Landlord’s interest under this
Lease shall not constitute an election to terminate Tenant’s right to possession
unless such election is expressly stated in writing by Landlord. Notwithstanding
any such reletting without such termination, Landlord may at any time thereafter
elect to terminate Tenant’s right to possession and this Lease. If Landlord
elects to relet the Demised Properties for the account of Tenant, the rent
received by Landlord from such reletting shall be applied as follows: first, to
the payment of any and all costs of such reletting (including attorneys’

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-22-



--------------------------------------------------------------------------------

fees, brokers’ fees, and the cost of alterations and repairs to any of the
Demised Properties, and tenant improvement costs); second, to the payment of any
and all indebtedness other than Rent due hereunder from Tenant to Landlord;
third, to the payment of any and all Rent due and unpaid hereunder; and the
balance, if any, shall be held by Landlord and applied in payment of future Rent
as it becomes due. If the rent received from the reletting is less than the sum
of the costs of reletting, other indebtedness due by Tenant, and the Rent due by
Tenant, then Tenant shall pay the deficiency to Landlord within ten (10) days
after written demand by Landlord. Such deficiency shall be calculated and paid
monthly.

(c) State–Specific Remedy. Landlord may pursue any other remedy now or hereafter
available to Landlord under the Laws of the states in which the Demised
Properties are located, in addition to and not as an alternative remedy to those
provided hereunder.

Section 15.03 Late Fee. If any payment of Base Rent or Additional Rent is not
received by Landlord from Tenant when such payment is due to Landlord hereunder,
such payment shall be deemed delinquent and Tenant shall pay to Landlord (i) a
late fee of five percent (5%) of each such delinquent payment, and (ii) interest
on the past due amounts at a rate per annum equal to the prime lending rate, as
then most recently published by the Wall Street Journal, plus ten percent
(10%) (but not more than the highest rate permitted by Law), which amounts shall
be due and payable to Landlord simultaneously with the delinquent Base Rent or
delinquent Additional Rent, as the case may be.

ARTICLE 16 FORCE MAJEURE

If either party is prevented or delayed from timely performance of any
obligation or satisfying any condition under this Lease by any event or
circumstance beyond the control of such party, exclusive of financial inability
of a party, but including any of the following if beyond the control of (and not
caused by) such party: strike, lockout, labor dispute, civil unrest, inability
to obtain labor, materials or reasonable substitutes thereof, acts of God,
present or future governmental restrictions, regulations or control,
insurrection, and sabotage, then the time to perform such obligation or satisfy
such condition shall be extended by the delay caused by such event or
circumstance. The provisions of this Article shall in no event operate to delay
the Commencement Date or to excuse Tenant from the payment of all Rent as and
when due under this Lease.

ARTICLE 17 NOTICES

(a) Any notice, demand or other communication to be given under the provisions
of this Lease by either party hereto to the other party hereto shall be
effective only if in writing and (i) personally served, (ii) mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
(iii) sent by a nationally recognized courier service (such as Federal Express)
for next-day delivery, to be confirmed in writing by such courier, or (iv) sent
by facsimile or electronic mail (with answer back acknowledged), addressed as
follows:

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-23-



--------------------------------------------------------------------------------

To Tenant:    Apro, LLC    7180 Koll Center Parkway, Suite 100    Pleasonton,
California 9456    Attention: Joseph Juliano    Facsimile: [***]1    E-Mail:
[***]1 with a copy to:    Apro, LLC    7180 Koll Center Parkway, Suite 100   
Pleasonton, California 9456    Attention: Rhonda Wolf    Facsimile: [***]1   
E-Mail: [***]1 To Landlord:    Getty Realty Corp.    Two Jericho Plaza, Suite
110    Jericho, NY 11753    Attention: Kevin Shea    Facsimile: (516) 880-9498
   E-Mail: kshea@gettyrealty.com with a copy to:    Getty Realty Corp.    Two
Jericho Plaza, Suite 110    Jericho, NY 11753    Attention: Jim Craig   
Facsimile: (516) 880-9498    E-Mail: jcraig@gettyrealty.com and a copy to:   
Getty Realty Corp.    Two Jericho Plaza, Suite 11    Jericho, NY 11753   
Attention: Joshua Dicker    Facsimile: (516) 880-9498    E-Mail:
jdicker@gettyrealty.com

(b) Subject to the terms of this subsection (b), all notices, demands and other
communications sent in the foregoing manner shall be deemed delivered when
actually received or refused by the party to whom sent, unless (i) mailed, in
which event the same shall be deemed delivered on the day of actual delivery as
shown by the addressee’s registered or certified mail receipt or at the
expiration of the third (3rd) Business Day after the date of mailing, whichever
first occurs, or (ii) sent by facsimile, in which event the same shall be deemed
delivered only if a duplicate notice sent pursuant to a method described in
subsection (a)(i), (a)(ii) or (a)(iii) of this Article 17 is delivered within
one Business Day after such facsimile is received by the recipient.
Notwithstanding the foregoing, if any notice, demand or other communication is
not received during business hours on a Business Day, such notice, demand or
other communication shall be deemed to have been delivered at the opening of
business on the next Business Day.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-24-



--------------------------------------------------------------------------------

(c) Either Landlord or Tenant may from time to time change its address for
receiving notices under this Lease by providing written notice to the other
party in accordance with this Article 17.

ARTICLE 18 ACCESS

Landlord and its designees shall have the right, upon not less than twenty-four
(24) hours’ prior written notice to Tenant (except in the event of an emergency,
where no prior notice shall be required), to enter upon any of the Demised
Properties at reasonable hours to inspect such Demised Properties or, during the
period commencing one year prior to the end of the Lease Term, for the purpose
of exhibiting same to prospective tenants and posting “for lease” or similar
signage at the Demised Properties, all in Landlord’s discretion. Landlord’s
Lender shall have the right, upon not less than seventy-two (72) hours’ prior
written notice to Tenant, to enter upon any of the Demised Properties at
reasonable hours to inspect such Demised Properties, and Tenant shall reasonably
cooperate with Landlord’s Lender to effectuate same. Any such entry and/or
inspection by Landlord or Landlord’s Lender shall not unreasonably interfere
with Tenant’s ability to conduct its business operations at the Demised
Properties.

ARTICLE 19 SIGNS

Tenant may, at Tenant’s sole cost and expense, install or erect, at or on any
Demised Property, signs of any height or dimensions and bearing such
inscriptions as Tenant shall reasonably determine; provided, however, that no
sign shall be installed or erected by Tenant at or on any Demised Property until
all governmental approvals and permits required therefor have been obtained, and
all fees pertaining thereto have been paid by Tenant. At the expiration or
earlier termination of this Lease, Tenant shall remove the sign faces (inserts)
for any signs located on the Demised Properties and shall replace the same with
blank inserts.

ARTICLE 20 IMPROVEMENTS; BUILDING EQUIPMENT; TENANT EQUIPMENT

Section 20.01 Excepting any Tenant Equipment, any Building Equipment and other
Improvements at the Demised Properties on the Commencement Date shall be the
property of Landlord. In the event that Tenant installs or erects any fixtures
or other Improvements, with the exception of Tenant Equipment, to the Demised
Properties after the Commencement Date, such fixtures or other Improvements
shall be the property of Landlord and remain upon and be surrendered with the
Demised Properties. Notwithstanding the foregoing provisions, Tenant shall be
liable for all property taxes, assessments, and similar charges assessed against
or allocable to any property at the Demised Properties (irrespective of whether
such property is Building Equipment owned by Landlord or Tenant Equipment or
other personal property owned by Tenant) and that are attributable to any period
of time during the Lease Term.

Section 20.02 During the Lease Term, Tenant shall be entitled to use the
Building Equipment in Tenant’s operations at the Demised Properties. Tenant
shall keep the Building Equipment in good working order, condition and repair,
shall not remove the Building Equipment from the Demised Properties (subject to
the terms of this Section) and shall not permit any lien or other encumbrance to
attach to Building Equipment, except as may be caused by Landlord, and except
any such liens that are

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-25-



--------------------------------------------------------------------------------

being contested by Tenant in good faith by appropriate proceedings and that have
been bonded over by Tenant to the reasonable satisfaction of Landlord or for
which Tenant provides alternative security to the reasonable satisfaction of
Landlord. Tenant shall keep (or cause to be kept) the Building Equipment insured
and shall be responsible for any casualty or other loss to Building Equipment or
occasioned by Building Equipment. Tenant may, from time to time, retire or
replace Building Equipment with new items of equipment of equal or greater value
purchased by Tenant, in which event such replaced equipment shall constitute
Building Equipment.

Section 20.03 For the avoidance of doubt and except as provided herein with
respect to USTs, in the event Tenant installs or erects any fixtures that are
included within the definition of “Tenant Equipment” after the Commencement
Date, such fixtures shall be the property of Tenant and be removed by Tenant at
the expiration or twenty (20) days after earlier termination of this Lease.

Section 20.04 Upon request by Landlord, Tenant shall furnish to Landlord a copy
of Tenant’s motor fuel inventory reconciliation records and any and all records
and or tests associated with the USTs, in Tenant’s possession and which are
required by applicable Law for Tenant to conduct or maintain, including but not
limited to test results of the USTs, cathodic protection systems, leak detection
systems, fire suppression equipment, Stage II vapor recovery equipment and
overfill containment systems.

Section 20.05 Tenant shall register, repair and maintain the USTs in accordance
with all applicable Law. If for any reason any UST cannot be repaired and must
be replaced so as to continue to service its customer’s needs at the applicable
Demised Property as determined by Tenant, Tenant shall be responsible for such
replacement at Tenant’s sole cost and expense with comparable equipment, in
compliance with all applicable Law and the terms of any underlying lease.

Section 20.06 Tenant shall have the right to replace any USTs, at Tenant’s sole
cost and expense. Tenant shall be responsible for the removal, disposal and
replacement of all USTs which Tenant is responsible under this Lease in
compliance with applicable Law. Tenant shall be responsible for the
registration, maintenance and repair of any replacement USTs.

Section 20.07

(a) At the expiration or earlier termination of the Lease, Tenant shall have the
obligation, at Landlord’s sole election, with respect to each Demised Property,
either to (i) convey ownership of the USTs and the fuel dispensers to Landlord
for the Applicable UST Purchase Price (as defined below) located on such Demised
Property, or (ii) remove the USTs and fuel dispensers located at such Demised
Property. In connection with such election, Landlord shall have the right to
require Tenant, at Tenant’s own expense, to (A) have the USTs tested (to the
extent any USTs have not been tested in the past six months or such earlier
period required by applicable Law) and (B) perform any necessary repairs [***]1.
Landlord shall provide Tenant with not less than 60 days notice (or as soon as
reasonably practicable in the event this Lease has been terminated prior to the
expiration of the Lease Term) of its election of action (i) or (ii) above. If
Landlord elects to have Tenant remove the USTs and fuel dispensers (or if Tenant
elects to remove the USTs in accordance with the clause (B) above), such removal
shall be in compliance with all applicable Law and the terms of any underlying
lease, and immediately upon completion of such removal, Tenant shall backfill,
compact, grade and pave the area disturbed by the removal of the USTs. [***]1.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-26-



--------------------------------------------------------------------------------

(b) As used in this Section 20.07, “Applicable UST Purchase Price” shall mean
(i) if Tenant replaces any USTs at such Demised Property during the Original
Lease Term or doesn’t replace any USTs at such Demised Property during the
Original Lease Term, then $10.00 [***]1.

(c) If during any Option Period, Tenant replaces any USTs at a Demised Property,
then such Demised Property shall be included as one of the Demised Properties
for which this Lease is being extended for any subsequent Option Period.

(d) During the Third Option Period, Tenant’s installation of any new USTs or its
replacement of any existing USTs shall require Landlord’s prior approval;
provided, however, if Tenant shall be required to install a new UST or replace
any existing UST by Law or otherwise at the direction of any governmental
authority, then this Lease shall terminate with respect to the applicable
Demised Property if Landlord fails to give its approval to such new installation
or replacement.

(e) Landlord shall have no obligation to pay the Applicable UST Purchase Price
to Tenant for any USTs installed at a Demised Property during an Option Period
if during any Option Period, the Lease terminates prior to the expiration of
such Option Period due to an Event of Default

(f) Tenant covenants and agrees that it shall not grant or permit any lien or
security interest in any USTs or fuel dispensers now or hereafter located at the
Demised Properties unless the holder of such lien or security interest shall
have entered into an intercreditor and subordination agreement in a form
reasonably acceptable to Landlord and pursuant to which such lien or security
interest is fully subject and subordinate to Landlord’s rights to purchase such
USTs and fuel dispensers in accordance with the provisions of this Article 20.

Section 20.08 [***]1.

Section 20.09 The provisions of Section 20.07 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 21 END OF TERM; HOLDING OVER

Section 21.01 Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably and quietly quit and surrender the Demised Properties and all
Alterations that are then part of the Demised Properties, broom clean and in
good order, repair and condition. Any Tenant Equipment or trade fixtures and
personal property of Tenant remaining on the Demised Properties at the
expiration or twenty (20) days after earlier termination of the Lease Term shall
become the property of Landlord without payment therefor, but subject to the
rights thereto of any Tenant’s lenders under any Credit Facility and the terms
of any Landlord Waiver and Collateral Access Agreement that may be entered into
between the Landlord and the Administrative Agent, unless Landlord shall have
required removal of same by Tenant by notice to Tenant.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-27-



--------------------------------------------------------------------------------

Section 21.02 If Tenant holds over in possession of any of the Demised
Properties after the expiration of the Lease Term, then such holding over shall
not be deemed to extend the Lease Term or renew this Lease, but rather the
tenancy thereafter shall continue as a tenancy at sufferance pursuant to the
terms and conditions contained in this Lease, provided that the Base Rent for
such holding over (in addition to all Additional Rent) shall be as follows:

(a) for the first six (6) months of the holdover period, an amount equal to one
hundred fifty percent (150%) of the Base Rent otherwise then applicable;

(b) for the second six (6) months of the holdover period, an amount equal to two
hundred percent (200%) of the Base Rent otherwise then applicable; and

(c) for any holdover period thereafter, an amount equal to the then fair market
value rent of the applicable Demised Property for its best and highest use.

Section 21.03 This Article 21 shall survive the expiration or termination of
this Lease.

ARTICLE 22 TENANT ASSIGNMENT AND SUBLETTING

Section 22.01

(a) Except as otherwise explicitly provided in this Article 22 and Article 23,
neither Tenant, nor Tenant’s successors or assigns, shall assign or transfer, in
whole or in part, by operation of Law or otherwise, this Lease, or sublet the
Demised Properties, in whole or in part, without the prior written consent of
Landlord in each instance, which Landlord may withhold in its reasonable
discretion. Without limitation, any of the following shall be deemed an
assignment of this Lease: (i) any assignment or transfer of any direct or
indirect ownership interest in Tenant, in whole or in part, by operation of Law
or otherwise, regardless of the number of tiers of ownership, in one or more
transactions, in such a manner that greater than fifty percent (50%) of the
direct or indirect ownership interests in Tenant are assigned or transferred,
and (ii) any encumbrance, pledge or hypothecation, in whole or in part, by
operation of Law or otherwise, of this Lease or any interest in the leasehold
estate created by this Lease, or of any direct or indirect ownership interest in
Tenant, regardless of the number of tiers of ownership. [***]1.

(b) If this Lease is assigned or transferred, or if all or any part of the
Demised Properties is sublet or occupied by any party other than Tenant,
Landlord may collect rent from the assignee, transferee, subtenant or occupant
and apply the net amount collected to the Rent reserved in this Lease, but no
such assignment, subletting, occupancy or collection shall be deemed a waiver of
any covenant or condition of this Lease or Landlord’s acceptance of the
assignee, transferee, subtenant or occupant as tenant, or a release by Landlord
of Tenant from the performance or further performance by Tenant of its
obligations under this Lease. Without limiting the generality of the forgoing,
Tenant expressly acknowledges and agrees that (i) any sublease with respect to
any Demised Property or portion thereof entered into from and after the
Commencement Date shall expressly provide that it is subject and subordinate to
this Lease, and (ii), in the event of any assignment of this Lease, Tenant shall
remain jointly and severally liable with the assignee for all of the obligations
under this Lease, and in all other cases of any transfer of Tenant’s interest
under this Lease, Tenant shall remain primarily liable for such obligations.
Subject to the foregoing, the consent by Landlord to an assignment, transfer or
subletting shall not in any way be construed to relieve Tenant from obtaining
the express written consent of Landlord in each instance to any subsequent
similar action that Tenant may desire to take.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-28-



--------------------------------------------------------------------------------

Section 22.02 Upon any sublease or assignment permitted as provided in this
Article 22, Tenant shall deliver to Landlord copies of such sublease or
assignment agreement. In no event shall Tenant be entitled to amend, extend or
otherwise modify any sublease or assignment agreement that required the prior
written consent of Landlord pursuant to the terms hereof without the prior
written consent of Landlord, which consent Landlord may withhold in its
reasonable discretion.

Section 22.03 Subject to the terms of this Lease, this Lease shall be binding
upon, enforceable by, and inure to the benefit of the parties hereto and their
respective heirs, successors, representatives and assigns.

Section 22.04 [***]1.

Section 22.05 Landlord and Tenant acknowledge and agree that (i) the leases set
forth on Schedule 22.05 attached hereto and incorporated herein (the
“Subleases”) shall be deemed subleases under this Lease, and (ii) all rights and
obligations of the landlord under the Subleases, as between Landlord and Tenant,
are rights and obligations solely of Tenant. Tenant shall fulfill, perform and
observe in all respects, at no cost or expense to Landlord, each and every
obligation, condition and covenant of the landlord in each Sublease and shall
indemnify, defend and hold harmless each of the Landlord Parties for, from and
against any and all Losses directly relating to the Subleases. In the event of
the expiration or earlier termination of this Lease with respect to any
applicable Demised Property, then, subject to Section 22.01(b), Landlord shall,
at its option, have the right to succeed to the interest of Tenant as landlord
under all Subleases with respect to such Demised Property, except that Landlord
shall not be liable for any defaults of Tenant occurring prior to the date that
Landlord succeeds to the interest of Tenant as landlord under such Subleases.

ARTICLE 23 FINANCINGS

Section 23.01 Subject to and accordance with the terms and provisions of the
SNDA referenced below, this Lease shall be subject and subordinate to all
present and future ground or underlying leases of any of the Demised Properties
and to the lien of any mortgages or trust deeds, now or hereafter in force,
against any of the Demised Properties, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground or underlying leases, require in writing that this Lease be superior
thereto; and Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any mortgage or deed of trust to which this Lease
is subordinate, or in the event of any termination of any ground or underlying
lease to which this Lease is subordinate, to attorn, without any deductions,
claims or set-offs whatsoever, to the purchaser upon any such foreclosure sale,
if so requested to do so by such purchaser, and to the ground or underlying
lease

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-29-



--------------------------------------------------------------------------------

lessor, if so requested to do so by such ground or underlying lease lessor, and
to recognize such purchaser or ground or underlying lessor, as the case may be,
as the lessor under this Lease; provided, however, that the foregoing
subordination to future ground or underlying leases of the Demised Properties
and to the lien of any future mortgages or trust deeds in force against the
Demised Properties shall be conditioned upon Landlord providing Tenant with a
subordination, non-disturbance and attornment agreement in favor of Tenant in
the form attached hereto as Exhibit B, or other commercially reasonable form
requested by Landlord that provides, without limitation, that this Lease and the
rights of Tenant hereunder shall survive any foreclosure proceeding brought
under such mortgage or deed of trust or termination of such ground or underlying
lease (as applicable), provided an Event of Default has not occurred and is
continuing under this Lease (either, an “SNDA”). Without limiting the foregoing,
(a) as of the Commencement Date, each of Landlord, Landlord’s Lender, and Tenant
shall execute and deliver to each other an SNDA in the form previously agreed to
among Landlord, Tenant and Landlord’s Lender; provided, however, that the
parties hereto agree that all subsequent SNDAs shall be on the form attached
hereto as Exhibit B, or such other commercially reasonable form requested by
Landlord, consistent with the first sentence of this Section 23.01, and
(b) Tenant shall, and shall use commercially reasonable efforts to cause any
subtenant, from time to time, within twenty (20) days after any request by
Landlord, to execute and deliver such other instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease (at Landlord’s election) to any such mortgages,
trust deeds, ground or underlying leases (including, at Landlord’s election, one
or more additional SNDAs requested by Landlord’s Lender).

Section 23.02

(a) Notwithstanding Section 22.01, but subject to the terms of this Article 23,
Landlord agrees that Tenant shall have the right to encumber, collaterally
assign, pledge or hypothecate Tenant’s interest in the leasehold estate created
by this Lease without Landlord’s prior written consent so long as such
encumbrance, assignment or pledge is in favor of a real estate investment trust,
bank, saving and loan association, investment bank, insurance company, trust
company, commercial credit corporation, pension plan, pension fund or pension
advisory firm, mutual fund, government entity or plan that satisfies the
Eligibility Requirements (defined below). All proceeds from any Leasehold
Mortgage shall remain the property of Tenant. Landlord shall not be obligated to
subordinate any or all of Landlord’s right, title or interest in and to the
Demised Properties or this Lease to the lien of any Leasehold Mortgage. A
Leasehold Mortgage shall encumber only Tenant’s leasehold interest in the
Demised Properties and shall not encumber Landlord’s right, title or interest in
the Demised Properties. Landlord shall have no liability whatsoever for the
payment or performance of any obligation secured by any Leasehold Mortgage or
related obligations. A Leasehold Mortgage shall be, and hereafter shall continue
at all times to be, subject to each and all of the covenants, conditions and
restrictions set forth in this Lease, and junior, subject and subordinate, in
each and every respect, to all rights and interests of any Landlord’s Mortgagee
now or hereafter affecting any of the Demised Properties, subject to and in
accordance with the provisions of the SNDA. Should there be any conflict between
the provisions of this Lease and the provisions of any Leasehold Mortgage, the
provisions of this Lease shall control. No Leasehold Mortgage shall be for a
term longer than the then current Lease Term. Upon written request from Tenant,
Landlord agrees to deliver an

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-30-



--------------------------------------------------------------------------------

estoppel certificate and/or agreement in favor of Tenant’s Lender regarding this
Lease, in form and substance reasonably acceptable to Landlord and Tenant’s
Lender. If Landlord delivers to Tenant a Default notice under this Lease,
Landlord shall notify any Tenant’s Lender that has delivered to Landlord a prior
written request for such notice, and Landlord shall recognize and accept the
performance of any obligation of Tenant hereunder by Tenant’s Lender (provided
said performance occurs within the same cure periods as provided to Tenant under
this Lease); provided, however that nothing contained herein shall obligate
Tenant’s Lender to take any such actions. Any act by Tenant or Tenant’s Lender
in violation of this Section 23.02 shall be null and void and of no force or
effect. Tenant shall, without charge, at any time and from time to time, within
twenty (20) days after any request by Landlord, obtain from Tenant’s Lender and
deliver to Landlord or any other Person specified by Landlord, duly executed and
acknowledged, an estoppel certificate certifying (x) copies of the documents
creating, evidencing and securing the debt secured by any Leasehold Mortgage,
(y) whether, to the knowledge of Tenant’s Lender, any default exists under such
Leasehold Mortgage and (z) such other matters relating to such Leasehold
Mortgage as Landlord may reasonably request. This Section shall survive
termination of this Lease. “Eligibility Requirements” as used in this Section
means, with respect to any entity, that such entity (i) has total assets (in
name or under management) in excess of $600,000,000 and (except with respect to
a pension advisory firm or similar fiduciary) either (x) capital/statutory
surplus or shareholder’s equity of $250,000,000 or (y) market capitalization of
at least $400,000,000, and (ii) is regularly engaged in the business of making
or owning commercial real estate loans (including mezzanine loans to direct or
indirect owners of commercial properties, which loans are secured by pledges of
direct or indirect ownership interests in the owners of such commercial
properties) or operating commercial real estate properties.

(b) Concurrently with the execution of this Lease, Landlord has executed and
delivered to Tenant’s Lender and Phillips 66 Company (“PSX”) that certain
Estoppel, Consent and Agreement of even date herewith, which shall be binding on
Landlord’s successors and assigns.

ARTICLE 24 ESTOPPEL CERTIFICATES

Tenant shall, without charge, at any time and from time to time, within twenty
(20) days after any request by Landlord, deliver to Landlord or any other Person
specified by Landlord, a completed Estoppel Certificate, duly executed and
acknowledged, in substantially the form as set forth on Exhibit C attached
hereto, or other commercially reasonable estoppel certificate confirming such
information regarding this Lease and Tenant as Landlord may request (either, an
“Estoppel Certificate”). Tenant’s failure to deliver to Landlord any Estoppel
Certificate requested by Landlord as and when provided in this Article shall be
deemed conclusive against Tenant as to the truthfulness of the items stated in
such Estoppel Certificate requested by Landlord.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-31-



--------------------------------------------------------------------------------

ARTICLE 25 RECORDING

Neither Landlord nor Tenant shall record this Lease; provided, however,
concurrently with the execution hereof, each party shall join in the execution
and recordation of a memorandum of lease (or similar instrument) in a form
substantially similar to the form attached hereto as Exhibit D. Tenant shall pay
all costs charged by the applicable local recorder in connection with the
recordation of any such memorandum of lease (or similar instrument); provided
further that, as a condition to the recording of any such memorandum of lease,
Tenant shall have executed and delivered in escrow to Landlord a release of such
memorandum in such form and substance as shall be reasonably acceptable to
Landlord, together with Tenant’s written authorization for the recording of such
release upon the expiration or earlier termination of this Lease. Tenant shall
pay all costs charged by the applicable local recorder in connection with the
recordation of any such memorandum of lease (or similar instrument) and release
thereof.

ARTICLE 26 APPLICABLE LAW; JUDICIAL REFERENCE; WAIVER OF JURY TRIAL

Section 26.01 This Lease shall be construed in accordance with, and this Lease
and all matters arising out of or relating to this Lease (whether in contract,
tort or otherwise) shall be governed by, the law of the State of California
without regard to conflicts of law principles. If any provision of this Lease or
the application thereof shall, to any extent, be invalid or unenforceable, the
remainder of this Lease shall not be affected thereby, and each provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
applicable Law.

Section 26.02

(a) Because disputes arising in connection with complex transactions are most
quickly and economically resolved by an experienced and expert person and
further because Landlord and Tenant (collectively, the “Parties”) wish
applicable California State and Federal laws to apply, the Parties desire that
their disputes be resolved by a judicial referee applying such applicable laws.
The Parties expressly waive trial by jury in any action, suit, or proceeding
brought to resolve any dispute, whether sounding in contract, tort or otherwise,
arising out of, connected with, related to, or incidental to this Lease and/or
the relationship established among the Parties in connection with this Lease or
related document or the transactions contemplated hereby or thereby (a
“Dispute”) to the full extent permitted by law.

(b) Accordingly, any Dispute arising out of or in connection with this Lease
and/or the relationship established among the Parties in connection with this
Lease or related document or the transactions contemplated hereby or thereby,
shall be resolved pursuant to the provisions for reference and trial by referee
(without jury) set forth in California Code of Civil Procedure Section 638 et
seq., or any successor statute or statute, court rule, or provision of law
containing reasonably similar provisions in accordance with the provisions of
this Section 26.02. The referee (“Referee”) shall be a retired or former
California or Federal judge residing in the Los Angeles, California area, who is
either (i) agreed to by the Parties to a Dispute within fifteen (15) days of the
notice by any Party to the other(s) of the intention to invoke this
Section 26.02 to resolve the Dispute, or (ii) failing such agreement, is
appointed pursuant to California Code of Civil Procedure Section 640, or any
successor statute or statute, court rule, or provision of law containing
reasonably similar provisions, in an action filed in the Superior Court of Los
Angeles County, California.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-32-



--------------------------------------------------------------------------------

(c) The Parties agree that any Party may (and, if necessary, the other Parties
shall join in such filing) file with the clerk of the Los Angeles County
Superior Court, and/or with the appropriate judge of such court, any and all
petitions, motions, applications or other documents necessary to obtain the
appointment of such a Referee immediately upon the commencement of any action or
proceeding to resolve any Dispute, and to conduct all necessary discovery and to
proceed to a trial as expeditiously as possible. The action shall be conducted
and the issues determined in compliance with all judicial rules and all
statutory and decisional law of the State of California as if the matter were
formally litigated in the Superior Court and not by way of judicial reference.
It is the Parties’ intention and the Parties and the Referee shall use their
best efforts to be certain that (i) discovery be conducted for a period no
longer than six (6) months from the date (the “Referee Date”) the Referee is
appointed (whether by stipulation or by the Superior Court), excluding motions
regarding discovery, and (ii) trial be set on a date that is within nine
(9) months of the Referee Date. All discovery motions shall be filed with the
Referee and served upon the opposing Party no later than the last day of the
six-month discovery period; provided that the Parties agree to grant such
reasonable extensions of time necessary to reflect the complexities of the
issues presented for resolution. All proceedings, including trial, before the
Referee shall be conducted at a neutral location (unless otherwise stipulated by
the Parties) within twenty-five (25) miles of the downtown Los Angeles County
Superior Court. The Parties agree that said Referee shall be a judge for all
purposes (including, without limitation, (x) ruling on any and all discovery
matters and motions and any and all pretrial or trial motions, (y) setting a
schedule of pretrial proceedings, and (z) making any other orders or rulings a
sitting judge of the Superior Court would be empowered to make in any action or
proceeding in the Superior Court). Any matter before the Referee shall be
governed by the substantive law of California, its Code of Civil Procedure,
Rules of Court, Evidence Code, and such other statutes or rules which would be
applicable if the matter were tried in the Superior Court, except as otherwise
specifically agreed by the Parties and approved by the Referee. The Parties
intend this general reference agreement to be specifically enforceable in
accordance with the California Code of Civil Procedure. Any decision of the
Referee and/or judgment or other order entered thereon shall be appealable to
the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the Los Angeles County Superior
Court. The Referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law.

(d) During the pendency of any action or proceeding respecting a Dispute, and
before the entry of any judgment therein, each of the parties to such action or
proceeding shall bear equal shares of the fees charged and costs incurred by the
Referee in connection with performing the services provided in this Section. The
compensation of the Referee shall not exceed the prevailing rate for like
services. The prevailing party shall be entitled to reasonable court costs and
legal fees, including customary attorney fees, expert witness fees, paralegal
fees, the fees of the Referee and other reasonable costs and disbursements
charged to the party by its counsel, in such amount as is determined by the
Referee. If a court reporter is requested by either party, then such reporter
shall be present at all proceedings, and the fees of such reporter shall be
borne by the party requesting such reporter. Such fees shall be an item of
recoverable costs.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-33-



--------------------------------------------------------------------------------

(e) Nothing in this Section 26.02 shall prejudice the right of any Party to
obtain provisional relief or other equitable remedies as shall otherwise be
available under the Code of Civil Procedure and/or applicable Court rules.

Section 26.03 TENANT AND LANDLORD EACH ACKNOWLEDGES THAT THE PROVISIONS OF THIS
ARTICLE ARE A MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS LEASE.

ARTICLE 27 LIABILITY OF PARTIES

Section 27.01 The obligations of Landlord under this Lease are not personal
obligations of the individual members, partners, directors, officers,
shareholders, agents or employees of Landlord. Tenant shall look solely to the
Demised Properties for satisfaction of any liability of Landlord and shall not
look to other assets of Landlord nor seek recourse against the assets of the
individual members, partners, directors, officers, shareholders, agents or
employees of Landlord. Whenever Landlord transfers its interest in any Demised
Property, Landlord shall be automatically released from further performance
under this Lease with respect to such Demised Property and from all further
liabilities and expenses hereunder related to such Demised Property, whether
arising before or after such transfer.

Section 27.02 The obligations of Tenant under this Lease are not personal
obligations of the individual members, partners, directors, officers,
shareholders, agents or employees of Tenant, and Landlord shall not seek
recourse against the assets of the individual members, partners, directors,
officers, shareholders, agents or employees of Tenant. If more than one Person
is named as Tenant hereunder, the obligations under this Lease of all such
Persons as Tenant shall be joint and several.

ARTICLE 28 ATTORNEYS’ FEES; EXPENSES

Without limiting any other obligation of Tenant to timely indemnify or reimburse
Landlord hereunder (including under Article 9 and Article 29), if any party to
this Lease shall bring any action or proceeding for any relief against the
other, declaratory or otherwise, arising out of this Lease, the losing party
shall pay to the prevailing party a reasonable sum for attorneys’ fees and costs
incurred in bringing or defending such action or proceeding and/or enforcing any
judgment granted therein, all of which shall be deemed to have accrued upon the
commencement of such action or proceeding and shall be paid whether or not such
action or proceeding is prosecuted to final judgment. Any judgment or order
entered in such action or proceeding shall contain a specific provision
providing for the recovery of attorneys’ fees and costs, separate from the
judgment, incurred in enforcing such judgment. The prevailing party shall be
determined by the trier of fact based upon an assessment of which party’s major
arguments or positions taken in the proceedings could fairly be said to have
prevailed over the other party’s major arguments or positions on major disputed
issues; provided, however, that the parties agree that in no event shall Tenant
be deemed a prevailing party if an Event of Default then exists under this
Lease. For the purposes of this provision, attorneys’ fees shall include fees
incurred in the following: (i) post-judgment motions; (ii) contempt proceedings;
(iii) garnishment, levy, and debtor and third party examinations;
(iv) discovery; and (v) bankruptcy litigation. This provision is intended to be
expressly severable from the other provisions of this Lease, is intended to
survive any judgment and is not to be deemed merged into the judgment. The cost
of the reference set forth in Section 26.02 herein shall initially be borne pro
rata by the parties, but the prevailing party shall be entitled to obtain
reimbursement for its pro rata share of the reference cost, and shall be awarded
such costs, in addition to all other recoverable costs pursuant to this Article
28.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-34-



--------------------------------------------------------------------------------

ARTICLE 29 ENVIRONMENTAL

Section 29.01 Tenant acknowledges that Landlord makes no warranties or
representations of any kind, or in any manner or in any form whatsoever, as to
the status of Environmental Conditions or Hazardous Materials at the Demised
Properties. Tenant shall conduct at its own expense any and all investigations
regarding Environmental Conditions of the Demised Properties and will satisfy
itself as to the absence or existence of Hazardous Materials contamination of
the Demised Properties and the suitability of the Demised Properties for
Tenant’s operations. Tenant’s entry into this Lease shall be made at its sole
risk.

Section 29.02 Tenant shall comply with all Environmental Laws and cause and
ensure the Demised Properties and all operations thereon (whether by Tenant or
any subtenant) comply with all applicable Environmental Laws. Tenant shall not
suffer or permit any loss, on, at, under or affecting the Demised Properties of
any source if the same pose a health or safety risk to invitees or employees.
From and after the Commencement Date, Tenant shall not be entitled to the Use of
any Hazardous Materials at the Demised Properties other than De Minimis Amounts,
which shall be performed in full compliance with all Environmental Laws and any
other applicable Laws. Tenant shall be prohibited from conducting or allowing
the Release of Hazardous Materials onto, on, about, under or from the Demised
Properties, the exception being sewer or other permitted discharges or Releases
or other De Minimis Amounts, in full compliance with all Environmental Laws and
any other applicable Laws. From and after the date of this Lease, Tenant
covenants to, and shall, undertake all Remedial Activities necessary to comply
with Environmental Laws and address the presence or any Use or Release of
Hazardous Materials at the Demised Properties, whether occurring before or
during the Term of this Lease, and whether caused by Tenant or its agents,
employees, representatives, invitees, licensees, subtenants, customers or
contractors (“Other Parties”), or otherwise, all at Tenant’s sole cost and
expense, and shall give immediate written notice of same to Landlord, including
the abatement of any mold or fungi that constitute Hazardous Materials, even if
no applicable Law compels such abatement. If any Remedial Activities are
required to be performed at any location other than the Demised Properties,
Tenant shall use its best efforts to obtain any required access agreements from
third parties.

Section 29.03 In addition to any other obligation herein, Tenant shall
indemnify, defend, protect and hold Landlord Parties free and harmless from and
against any and all Losses and other obligations of any kind whatsoever that may
be made against or incurred by Landlord Parties in connection with any of the
following: (a) the violation of any Environmental Law or (b) the presence of
Hazardous Materials or Environmental Conditions at, on, under, about or from the
Demised Properties during the Lease Term (and in the event of any holding over
by Tenant, during any period that Tenant occupies the relevant Demised
Property), whether or not the same constitute a violation of any Environmental
Law and whether or not such condition existed prior to the Lease Term, including
any and all costs and fees of attorneys or experts incurred by Landlord in
defending against same. This and any other right of Landlord under this Lease
shall inure to the benefit of Landlord’s successors and assigns, as well as
Landlord’s Lenders and Landlord’s Mortgagees, and their respective successors
and assigns as third party beneficiaries. This Section shall survive termination
of this Lease.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-35-



--------------------------------------------------------------------------------

Section 29.04 Tenant shall promptly inform Landlord in writing of (a) any and
all enforcement actions, initiation of Remedial Activities where no Remedial
Activities are currently being conducted upon receipt of such notification, or
other governmental or regulatory actions (excluding routine actions such as
permit renewals) instituted, completed or threatened pursuant to any
Environmental Laws affecting the Demised Properties; (b) all claims made or
threatened by any third Person against Tenant or the Demised Properties relating
in any way whatsoever to Hazardous Materials or Environmental Conditions (the
matters set forth in clauses (a) and (b) are hereinafter referred to as
“Environmental Claims”); (c) Tenant’s knowledge of any material Release of
Hazardous Materials at, on, in, under to or from the Demised Properties or on,
in or under any adjoining property. Tenant shall also supply to Landlord within
three Business Days after Tenant first receives or sends the same, copies of all
claims, reports, complaints, notices, warnings, asserted violations or other
communications relating in any way to the matters described in this Section.

Section 29.05 In addition to any other obligations herein, Tenant shall be
solely responsible for and shall indemnify, protect, defend, and hold harmless
all Landlord Parties from and against any and all Losses directly or indirectly
arising out of or associated in any manner whatsoever with Tenant’s Use or the
presence of Hazardous Materials (regardless of whether such condition existed
prior to the Lease Term) or Release of Hazardous Materials at, on, under, about
or from the Demised Properties during the Lease Term (and in the event of any
holding over by Tenant, during any period that Tenant occupies the relevant
Demised Property). Tenant’s indemnity and release includes: (a) the costs
associated with Remedial Activities, including all necessary plans and reports,
incurred by the U.S. Environmental Protection Agency, or any other federal,
state or local governmental agency or entity or by any other Person, incurred
pursuant to the CERCLA, RCRA, or any other applicable Environmental Laws;
(b) any oversight charges, fines, damages or penalties arising from the presence
or Release of Hazardous Materials, and any related Remedial Activities, incurred
pursuant to the provisions of CERCLA, RCRA, or any other applicable
Environmental Laws; (c) any liability to third parties arising out of the
presence or Release of Hazardous Materials for personal injury, bodily injury,
or property damage arising under any statutory or common law theory, including
damages assessed for the maintenance of a public or private nuisance, the costs
of Remedial Activities, or for the carrying on of an abnormally dangerous
activity; (d) all direct or indirect compensatory, consequential, or punitive
damages arising out of any claim based on the presence or Release of Hazardous
Materials or damage or threatened damage to Environmental Conditions; (e) any
and all reasonable costs, fees and expenses of attorneys, consultants and
experts incurred or sustained in making any investigation on account of any
claim, in prosecuting or defending any action brought in connection therewith,
in obtaining or seeking to obtain a release therefrom, or in enforcing any of
the agreements herein contained; (f) Rent during any period of Remedial
Activities shall be in an amount as determined pursuant to Section 21.02 with
respect to a holding over by Tenant; and (g) any action or omission or use of
the Demised Properties by any subtenant. The foregoing indemnity shall apply to
Tenant’s Use of Hazardous Materials irrespective of whether any of Tenant’s
activities were or will be undertaken in accordance with Environmental Laws or
other applicable Laws. This indemnity is intended to be operable under 42 U.S.C.
9607(e)(1). Tenant specifically agrees that it shall not sue or seek
contribution from any Landlord Party in any matter relating to any Hazardous
Material liability. All costs and expenses paid or incurred by Landlord for
which Tenant is obligated to indemnify Landlord under this Section shall be paid
promptly by Tenant to Landlord. This Section shall survive termination of this
Lease.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-36-



--------------------------------------------------------------------------------

Section 29.06 Without limiting the foregoing or anything contained in Article 8,
Tenant acknowledges that Governmental Authorities have imposed, and from time to
may impose, obligations affecting some or all of the Demised Properties, or
operations thereon, in response to climate change issues, including energy
efficiency mandates, water conservation mandates, restrictions on sales or use
of certain fuels, mandates for alternative fuels, permitting obligations,
restrictions on or a duty to inventory and report green house gas emissions,
requirements to purchase carbon credits, construction, operational or other
measures to mitigate risks of drought, fire, flood, rising sea levels, storm
surge risks, so-called “extreme weather” risks and other legal obligations,
whether adopted pursuant to Environmental Laws or other Laws. Tenant at its sole
cost and expense shall ensure the Demised Properties, and operations thereon,
comply with any such applicable Laws, permits, and requirements of all
Governmental Authorities having jurisdiction over the relevant Demised
Properties. Moreover, Tenant agrees that the cost or disruption to operations
imposed by any such applicable Laws, permits, and requirements of all
Governmental Authorities having jurisdiction over the relevant Demised
Properties shall not excuse full performance of this Lease by Tenant.

ARTICLE 30 LANDLORD ASSIGNMENT

Section 30.01 This Lease shall be fully assignable by Landlord or its successors
and assigns, in whole or in part, subject to the terms of Article 27 and this
Article 30. In the event that from time to time Landlord desires to assign
partially its interest in this Lease with respect to one or more of the Demised
Properties (including to one or more Affiliates of Landlord), then (a) Landlord
shall determine in its sole discretion, the Base Rent allocated to any Demised
Properties covered by the partial assignment (the “Allocated Base Rent Amount”),
(b) Landlord, at its cost and expense, shall prepare a landlord assignment lease
agreement (or landlord assignment lease agreements, in Landlord’s discretion) in
the form attached hereto as Exhibit E with respect to any such Demised
Properties (each, a “Landlord Assignment Lease Agreement”); (c) upon the
assignment by Landlord, this Lease shall be amended to exclude any such Demised
Properties from this Lease, and the Base Rent hereunder shall be reduced by the
Allocated Base Rent Amount; and (d) the Base Rent payable under the Landlord
Assignment Lease Agreement (or Landlord Assignment Lease Agreements) shall equal
the Allocated Base Rent Amount. In such event, Tenant shall execute any such new
Landlord Assignment Lease Agreement within five (5) Business Days after delivery
to Tenant of an execution version thereof. In addition, Tenant shall execute and
deliver (or cause to be executed and delivered, as applicable) to Landlord any
other instruments and documents requested by Landlord in connection with the
assignment, including any commercially reasonable subordination, non-disturbance
and attornment agreement that may be requested by Landlord’s assignee’s lenders.
Without limiting the foregoing, Tenant agrees to cooperate reasonably with
Landlord in connection with any such assignment. From and after the effective
date of any such Landlord Assignment Lease Agreement, Landlord shall be
automatically released (without need for any further agreement or other
document) from any liability thereafter arising with respect to the Demised
Properties covered thereby. In no event shall Landlord have any liability under
any Landlord Assignment Lease Agreement. Without limiting the foregoing,
(x) Tenant agrees that Landlord may agree in its sole discretion with any
purchaser or assignee of any Demised Property covered by a Landlord Assignment
Lease Agreement to provide (or have a Landlord’s Affiliate provide) asset
management and/or act as

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-37-



--------------------------------------------------------------------------------

servicer regarding such Demised Property; (y) Tenant acknowledges that any
Landlord Assignment Lease Agreement may be, in Landlord’s sole discretion, a
“master lease” agreement covering multiple Demised Properties (which Landlord
Assignment Lease Agreement may include, in Landlord’s sole discretion,
(i) language materially identical to that contained in Recital D and
Section 30.03 of this Lease, even if such language does not appear in the form
of Landlord Assignment Lease Agreement attached hereto as Exhibit E, and (ii) a
provision regarding governing law and waiver of jury trial materially identical
to Article 26 of this Lease in lieu of the language in Article 26 of the form of
Landlord Lease Assignment Agreement attached hereto as Exhibit E); and (z) any
Landlord assignee that is a Landlord’s Affiliate may, in its sole discretion,
elect to conform the terms of such Landlord Assignment Lease Agreement (other
than Base Rent) to this Lease, rather than to the form of Landlord Assignment
Lease Agreement attached hereto as Exhibit E.

Section 30.02 Landlord and Tenant agree that this Lease constitutes a true lease
and not a financing or other form of transaction (including for federal income
tax purposes). In furtherance of the foregoing, Landlord and Tenant each
irrevocably waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and irrevocably waives any claim or
defense that asserts that this Lease is anything other than a true lease.
Landlord and Tenant covenant and agree that they will not assert that this Lease
is anything but a true lease. Landlord and Tenant each stipulate and agree not
to challenge the validity, enforceability or characterization of this Lease of
the Demised Properties as a true lease and further stipulate and agree that
nothing contained in this Lease creates or is intended to create a joint
venture, partnership (either de jure or de facto), equitable mortgage, trust,
financing device or arrangement, security interest or the like. Landlord and
Tenant each shall support the intent of the parties that the lease of the
Demised Properties pursuant to this Lease is a true lease and does not create a
joint venture, partnership (either de jure or de facto), equitable mortgage,
trust, financing device or arrangement, security interest or the like, if, and
to the extent that, any challenge occurs. Tenant has discussed the
characterization of this Lease with its independent auditors and Tenant believes
that this Lease will be treated as an operating lease rather than a capital
lease. Landlord shall have the sole right to claim all depreciation with respect
to the Demised Properties. For the avoidance of doubt, Tenant shall be entitled
to claim all depreciation with respect to any Tenant Equipment.

Section 30.03 Landlord and Tenant agree that this Lease constitutes a single and
indivisible lease as to all of the Demised Properties collectively and shall not
be subject to severance or division unless and to the extent, (i) pursuant to
Section 30.01, Landlord elects to effect a partial assignment of this Lease,
(ii) Tenant elects to exercise a PE Option pursuant to Section 2.02, or
(iii) there shall occur a replacement of a Demised Property pursuant to Article
31. In furtherance of the foregoing, and except as may result from the amendment
of this Lease to eliminate certain Demised Properties and reduce Base Rent in
conjunction with the execution of Landlord Assignment Lease Agreements pursuant
to the terms of Section 30.01, Landlord and Tenant each (a) waives any claim or
defense based upon the characterization of this Lease as anything other than a
master lease of all the Demised Properties and irrevocably waives any claim or
defense that asserts that this Lease is anything other than a master lease,
(b) covenants and agrees that it will not assert that this Lease is anything but
a unitary, unseverable instrument pertaining to the lease of all, but not less
than all, of the Demised Properties, (c) stipulates and agrees not to challenge
the validity, enforceability or characterization of this Lease of the Demised
Properties as a unitary, unseverable instrument pertaining to the lease of all,
but not less than all, of the Demised Properties, and (iv) shall support the
intent of the parties that this Lease is a unitary, unseverable

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-38-



--------------------------------------------------------------------------------

instrument pertaining to the lease of all, but not less than all, of the Demised
Properties, if, and to the extent that, any challenge occurs. To the extent that
legal, tax or title insurance requirements in consummating the purchase of the
Demised Properties by Landlord or leasing the Demised Properties to Tenant, may
require, or may have required, individual purchase price allocations (including
allocations of values for individual state transfer tax purposes and title
insurance coverage amounts) or individual rent allocations (including
allocations of rents in certain states for tax purposes), Landlord and Tenant
agree that such individual allocations are solely to comply with legal, tax or
title insurance requirements, and shall not be used or construed, directly or
indirectly, to vary the intent of Landlord and Tenant that this Lease
constitutes a single and indivisible lease of all the Demised Properties
collectively and is not an aggregation of separate leases.

ARTICLE 31 REPLACEMENTS

In the event Tenant determines that any of the Demised Properties is no longer
economically feasible, Tenant shall be permitted to request that such Demised
Property be severed from the Demised Properties demised pursuant to the terms of
this Lease and another property be substituted in its place. Tenant hereby
acknowledges and agrees that it may only request that [***]1 Portfolio
Properties per year under this Lease and the Other Leases be substituted and
that an aggregate of not more than [***]1 Portfolio Properties under this Lease
and the Other Leases be substituted over the Term of this Lease and the Other
Leases, as the Term may be extended by one or more of the Renewal Terms under
this Lease and the Other Lease, as applicable (provided, however, if Tenant’s
request is revoked and Tenant pays all costs incurred by Landlord relating to
such substitution request, then any such revoked request shall not count towards
the foregoing limitation). In order to request any such substitution, Tenant
shall submit a written request to Landlord, which request shall be accompanied
with sufficient reasonable financial information demonstrating that the Demised
Property in question is no longer economically feasible, which information shall
include, with respect to such Demised Property, monthly profit and loss amounts
for the twenty-four (24) month period prior to the date of the request and such
other financial and business information as shall be reasonably requested by
Landlord. In addition, Tenant shall identify one (1) proposed property for
consideration by Landlord as the potential substitution for the Demised Property
sought to be severed from this Lease. Each such substitute property proposed by
Tenant shall be a convenience store with retail motor fuel sales and located
within California, Nevada, Washington, Oregon or Colorado. Tenant shall provide
Landlord with financial information regarding such proposed property, a current
appraisal for such proposed property, together with such additional information
as Landlord shall reasonably request in order for it to be provided with a full
and complete understanding of the financial condition of the operations,
physical condition and environmental condition of such proposed substitute
property.

Upon receipt of Tenant’s request as set forth above in this Article 31, Landlord
may elect one of the following options: (i) to sever the Demised Property that
is no longer economically feasible from the Demised Properties demised pursuant
to this Lease and accept the proposed substituted properties in its place
without any adjustment in the Base Rent, (ii) to sever the Demised Property that
is no longer economically feasible from the Demised Properties demised pursuant
to this Lease and not accept the proposed substitute property in its place and
to reduce the Base Rent by the amount equal to the product of the Demised
Property FMV of such severed Demised Property multiplied by [***]1, or (iii) to
require that Tenant purchase such Demised Property from Landlord at the Demised
Property FMV of the Demised Property and to reduce the Base Rent by the amount
equal to the product of the Demised

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-39-



--------------------------------------------------------------------------------

Property FMV of such Demised Property multiplied by [***]1. Landlord agrees to
notify Tenant of its election within 15 days after receiving all the information
required to be delivered to Landlord by Tenant under this Article 31. Upon
Landlord’s election as provided herein, then Landlord and Tenant shall promptly
enter into an amendment of this Lease in order to document such agreement and
revise Exhibit “A” accordingly, at the sole cost and expense (including without
limitation Landlord’s reasonable attorneys’ fees and expenses) of Tenant.
Landlord agrees to use commercially reasonable efforts to obtain the release of
any such Demised Properties from any mortgage, lien, charge, encumbrance or
other financing device encumbering such Demised Properties as may be required by
Landlord’s lender and consent from Landlord’s lender for such substitution.
Notwithstanding anything to the contrary in this Article 31, Tenant shall have
the right to revoke any request to sever a Demised Property by giving written
notice to Landlord at any time prior to the mutual execution of an amendment of
this Lease consummating such severance, provided that Tenant pays all costs
incurred by Landlord relating to such request.

The “Demised Property FMV” shall mean the then fair market value of a Demised
Property for use as then currently being used (as if the Demised Property is
unencumbered and free and clear of the existence of this Lease). In order to
determine the Demised Property FMV of each Demised Property to be severed from
the Demised Properties and/or purchased by Tenant for purposes of clauses
(ii) and (iii) above, as applicable, of this Article 31 the following shall
apply:

(a) Not later than thirty (30) days after Landlord notifies Tenant that Landlord
has elected to determine the Demised Property FMV of a Demised Property to be
purchased by Tenant and/or severed from the Demised Properties, Landlord and
Tenant shall each provide the other with the name of an independent real estate
appraiser (“Landlord’s Consultant” and “Tenant’s Consultant”, as the case may
be, and collectively, the “Consultants”), to act as Landlord’s representative
and Tenant’s representative in order to determine the Demised Property-FMV of
such Demised Property. Not later than thirty (30) days after the designation of
Landlord’s Consultant and Tenant’s Consultant (each such consultant shall comply
with the requirements of subsection (c) below), each such consultant shall
determine the Demised Property FMV of each such Demised Property and shall
circulate such determinations to the other party. If the Demised Property FMV
determinations of the two consultants for any such Demised Property differ by
ten percent (10%) or less, then the average of such determinations shall be the
Demised Property FMV of such Demised Property. However, if the Demised Property
FMV determinations of the two consultants for any such Demised Property differ
by more than ten percent (10%), then Tenant’s Consultant and Landlord’s
Consultant shall meet (in person or by telephone) to mutually agree upon the
determination of the Demised Property FMV of such Demised Property within ten
(10) days after such consultants circulate their determinations of the Demised
Property FMV.

(b) If Landlord’s Consultant and Tenant’s Consultant shall be unable to reach
such determination for such Demised Property within the time periods set forth
in subsection (a) above, both of the Consultants shall each designate their
final Demised Property FMV determinations for each such Demised Property, if
they have changed from the initial determination, and shall jointly select a
third independent real estate appraiser (“Third Consultant”), whose fee shall be
borne by Tenant. In the event that Landlord’s Consultant and Tenant’s Consultant
shall be unable to jointly agree on the designation of Third Consultant within
five (5) days after they are requested to do so by either party, then the
parties agree to allow the American Arbitration Association or any successor
organization to designate Third Consultant in accordance with the rules,
regulations and/or procedures of the American Arbitration Association or any
successor organization then in effect.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-40-



--------------------------------------------------------------------------------

(c) Third Consultant shall conduct such hearings and investigations as Third
Consultant may deem appropriate and shall, within thirty (30) days after the
date of designation of Third Consultant, prepare an independent determination of
the value of the Demised Property being purchased and/or severed. The final
Demised Property FMV determination of each such Demised Property shall be the
average of the two valuations of Landlord’s Consultant, Tenant’s Consultant and
Third Consultant which are closest. Once determined, the Demised Property FMV
determination shall be conclusive and binding upon Landlord and Tenant. Tenant
shall pay all counsel fees and expenses, if any, in connection with any
arbitration under this subsection, including the expenses and fees of any
Consultant selected by it in accordance with the provisions hereof. Landlord’s
Consultant, Tenant’s Consultant, Third Consultant and any other consultant
appointed pursuant to this Article 31 shall be an independent real estate
appraiser with at least ten years’ experience in leasing and valuation of
properties which are similar in character to the Demised Properties, and an MAI
member of the Appraisers Institute, and shall not have any personal or business
relationship with either Landlord or Tenant which might be, or have the
appearance of, a conflict of interest. Landlord’s Consultant, Tenant’s
Consultant, and Third Consultant shall not have the power to add to, modify or
change any of the provisions of this Lease.

ARTICLE 32 INTENTIONALLY OMITTED

ARTICLE 33 LANDLORD’S RIGHTS UNDER LEASE

Any and all rights of Landlord under this Lease shall inure to the benefit of
Landlord’s successors and assigns, as well as Landlord’s Lenders and/or any
Landlord’s Mortgagees and their respective successors and assigns as third party
beneficiaries.

ARTICLE 34 [***]1.

ARTICLE 35 RECOGNITION AGREEMENT

Landlord and Tenant acknowledge and agree that Tenant’s leasehold interest in
and to the Demised Properties under this Lease, in each case, is subject to a
right of first refusal in favor of Phillips 66 Company (“PSX”) granted pursuant
to one or more Master Branded Reseller Agreements and/or Branded Marketer
Agreements between PSX and Tenant. In recognition of the rights of first refusal
in favor of PSX, Landlord, Tenant and PSX have entered into that certain ROFR
Recognition Agreement of even date herewith (“Recognition Agreement”) whereby,
among other things, Landlord has agreed to recognize the rights of first refusal
of PSX as and when PSX exercises a right of first refusal of Tenant’s leasehold
interest as to a particular Demised Property in accordance with the terms of the
Recognition Agreement. The Recognition Agreement is intended to run with the
Demised Properties the same as if the terms of the Recognition Agreement were
set forth in full in this Lease (until the Recognition Agreement is terminated
in accordance with its terms), and any successor, assignee or transferee of
Landlord’s interest in this Lease, including any partial assignment of this
Lease effected under Section 30.01 of this Lease, shall be deemed to have
knowledge of and to assume and take subject, as applicable, to the respective
rights, duties and obligations of Landlord and PSX under the Recognition
Agreement. This Article may not be amended without the express consent of PSX,
and any attempted amendment without such consent shall be void. PSX shall be an
express third party beneficiary of this Article and entitled to enforce the
terms hereof.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-41-



--------------------------------------------------------------------------------

ARTICLE 36 INTERPRETATION; MISCELLANEOUS

Section 36.01 For purposes of this Lease, (a) the words “include”, “includes”
and “including” shall be deemed to be followed by the words “without limitation”
(unless already expressly followed by such phrase), and (b) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Lease as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Exhibits, and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Lease; (y) to a lease, instrument or
other document means such lease, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Lease; and (z) to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. The Schedules and Exhibits referred to
herein shall be construed with and as an integral part of this Lease to the same
extent as if they were set forth verbatim herein. Titles to Articles and
headings of Sections are inserted for convenience of reference only and shall
not be deemed a part of or to affect the meaning or interpretation of this
Lease. Any defined term used in the plural shall refer to all members of the
relevant class, and any defined term used in the singular shall refer to any one
or more of the members of the relevant class. All references in this Lease to
sums denominated in dollars or with the symbol “$” refer to the lawful currency
of the United States of America, unless such reference specifically identifies
another currency. Where a provision of this Lease requires that that consent of
a party shall not be unreasonably withheld, or that such consent is in such
party’s reasonable discretion, such provision shall be deemed to require that
such consent not be unreasonably withheld, conditioned, or delayed.

Section 36.02 This Lease may be executed in counterparts and shall be binding on
all the parties hereto as if one document had been signed. The delivery of an
executed copy of this Lease by facsimile transmission shall have the same force
and effect as the delivery of the original, signed copy of this Lease. Time is
of the essence of every provision of this Lease. Any provision of this Lease
explicitly providing for the performance by Tenant of obligations upon or after
the expiration or termination of this Lease shall survive any such expiration or
termination. This Lease and the Exhibits attached hereto, all of which form a
part hereof, set forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Demised Properties,
and there are no covenants, promises, agreements, conditions or understandings
heretofore made, either oral or written, between them other than as herein set
forth. No modification, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
party. The captions, section numbers, and index appearing in this Lease are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of such sections or articles nor in any way
affect this Lease. Nothing contained in this Lease shall be construed to create
the relationship of principal and agent, partnership, joint venture or any other
relationship between the parties hereto other than the relationship of landlord
and tenant. Except as explicitly set forth in this Lease, there shall be no
third party beneficiaries of this Lease or any of the agreements contained
herein. The failure of Landlord or Tenant to insist upon strict performance of
any of the terms and conditions hereof shall not be deemed a waiver of any
rights or remedies that party or any other such party may have, and shall not be
deemed a waiver of any subsequent breach or default in any of such terms,
covenants or conditions.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-42-



--------------------------------------------------------------------------------

ARTICLE 37 QUIET ENJOYMENT SUBJECT TO DILIGENCE MATTERS

From and after the Commencement Date until the expiration or termination of the
Lease Term, and provided no Event of Default has occurred, Tenant shall have
quiet enjoyment of the Demised Properties.

ARTICLE 38 NO MERGER OF TITLE

There shall be no merger of this Lease with any of the leasehold estates created
hereunder or with any fee estate or other leasehold interest in any of the
Demised Properties, whether by reason of the fact that the same Person may
acquire, hold or own, directly or indirectly more than one or all of such legal
interests in any Demised Property, unless and until: (a) under applicable Law
such estates may be merged, and (b) all Persons having any leasehold interest or
fee estate in any of the Demised Properties, or any part thereof sought to be
merged, shall enter into a written agreement effecting such a merger under
applicable Law and shall duly record same; provided, however, no such merger
shall occur unless in each instance Landlord and any Landlord’s Lender shall be
a party to such agreement.

ARTICLE 39 BROKERS

Landlord and Tenant each (a) represents to the other party that such
representing party has dealt with no broker or brokers in connection with the
negotiation, execution and delivery of this Lease and (b) agrees to indemnify,
defend, protect (with counsel selected by the indemnified party, subject to the
approval of the indemnifying party (unless the indemnifying party is the Tenant
and an Event of Default has occurred)) and hold such other party free and
harmless of, from and against any and all Losses arising from (including all
brokerage commissions and/or finder’s fees due or alleged to be due as a result
of) any agreement or purported agreement made by such indemnifying party.

ARTICLE 40 CALIFORNIA PROVISIONS

Section 40.01 Effect of Waivers. Each of Landlord and Tenant hereby waives the
benefits of California Civil Code Section 1542, which provides as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Section 40.02 Eminent Domain. The provisions of this Lease, including those in
Article 12, constitute an express agreement between Landlord and Tenant that
applies in the event there is any taking of any part of the Demised Property for
any public or quasi-public use under any statute or by right of eminent domain
or by purchase in lieu thereof (collectively, “Condemnation”). Tenant and
Landlord each hereby waives all rights it may have under California Code of
Civil Procedure Section 1265.130, or otherwise, to terminate this Lease based on
a total or partial Condemnation.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-43-



--------------------------------------------------------------------------------

Section 40.03 Damage and Destruction. The provisions of this Lease, including
those in Article 11, constitute an express agreement between Landlord and Tenant
that applies in the event that any Demised Property or any part thereof shall be
damaged or destroyed by fire or other casualty of any kind or nature. Landlord
and Tenant, each therefore, fully waives the provisions of any statute or
regulation, including California Civil Code Sections 1932(2) and 1933(4),
relating to any rights or obligations concerning any such fire or other
casualty.

Section 40.04 Notices. When this Lease requires service of a notice, that notice
shall replace rather than supplement any equivalent or similar statutory notice,
including any notices required by California Code of Civil Procedure
Section 1161 or any similar or successor statute. When a statute requires
service of a notice in a particular manner, service of that notice (or a similar
notice required by this Lease) in the manner required by Article 17 shall
replace and satisfy the statutory service-of-notice procedures, including those
required by California Code of Civil Procedure Section 1162 or any similar or
successor statute.

Section 40.05 Certified Access Specialist Inspection. Tenant acknowledges that
the Demised Properties have not undergone an inspection by a Certified Access
Specialist (CASp) and Landlord has no knowledge whether or not the Premises meet
all applicable construction-related accessibility standards pursuant to
California Civil Code §55.51 et seq.

Section 40.06 Remedies. It is intended that Landlord shall have the remedy
described in California Civil Code Section 1951.4, which provides that, when a
tenant has the right to sublet or assign, the landlord may continue the lease in
effect after the tenant’s breach and abandonment and recover rent as it becomes
due. Accordingly, if Landlord does not elect to terminate this Lease on account
of any default by Tenant, Landlord may enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover all rent as it becomes
due.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the date first above written.

 

LANDLORD:

 

GTY-PACIFIC LEASING, LLC,

a Delaware limited liability company

 

By:  

/s/ Kevin C. Shea

 

Name: Kevin C. Shea

Its: Executive Vice President

[signatures continue on following page]

Signature Page

MASTER LAND AND BUILDING LEASE

(Pool 1)



--------------------------------------------------------------------------------

TENANT:

 

APRO, LLC,

a Delaware limited liability company

 

By:  

/s/ Joseph Juliano

 

Name: Joseph Juliano

Its: President, Chief Executive Officer

Signature Page

MASTER LAND AND BUILDING LEASE

(Pool 1)



--------------------------------------------------------------------------------

SCHEDULE A

Description of 1031 Transaction

GTY-Pacific Leasing, LLC (“GTY”) and CDECRE, LLC (“Accommodator”) entered into a
Qualified Exchange Agreement (the “QEA”), dated as of June 3, 2015 (the “Closing
Date”), pursuant to which Accommodator has agreed to assist GTY in a like-kind
exchange of certain Relinquished Property for certain Replacement Property in a
transaction that will qualify as a like-kind exchange under Section 1031 of the
Internal Revenue Code of 1986, as amended (the “Code”).

GTY has identified the properties located at the following addresses as the
“Replacement Property” for such purpose:

 

(a) 551 Sunset Ave., La Puente, CA; and

 

(b) 510 S. McCaslin, Louisville, CO.

Pursuant to the QEA, on the Closing Date, title to the Replacement Property is
to be conveyed to GTY-Pacific 1031, LLC, a wholly owned subsidiary of the
Accommodator (the “Titleholder”), and Titleholder will lease back the
Replacement Property to GTY, pursuant to a triple net lease, during the period
that the Replacement Property is owned by the Titleholder, at a rental rate of
$1.00 per month.

On or before the Closing Date, all funds needed to acquire the Replacement
Property will be provided to Titleholder by GTY as a non-recourse loan in the
amount of $15,344.270 (the “Acquisition Loan”). The Acquisition Loan is to be
evidenced by a non-recourse promissory note executed by Titleholder in favor of
GTY (the “Note”), and is to be secured by a pledge by Accommodator of its
membership interest in Titleholder.

Pursuant to the QEA, and in order to qualify as a Section 1031 like-kind
exchange, (i) GTY must identify the “Relinquished Property” no later than 45
days after the Closing Date, and, (ii) within 180 days after the Closing Date,
GTY must close on the sale of the Relinquished Property (through a qualified
intermediary under the Code) and the Replacement Property must be transferred by
Titleholder to GTY. Pursuant to Put and Call options contained in the QEA, if
for any reason Titleholder continues to hold the Replacement Property after 180
days following the Closing Date, GTY and Accommodator each shall have the right
to compel the other to transfer the Replacement Property from Titleholder to
GTY. Transfer of the Replacement Property to GTY operates as full payment and
satisfaction of the Note.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE A-1



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINED TERMS

The following capitalized terms used in this Lease have the following meanings.

“AAA” means the American Arbitration Association or any successor thereto.

“Additional Rent” means any and all fees, expenses, taxes and charges of every
kind and nature arising in connection with or relating to the Demised Properties
(other than Base Rent), including (i) any and all taxes (including Real Estate
Taxes), fees, utility service charges, insurance premiums, and other costs, and
any amounts owed by Tenant under any indemnity to Landlord hereunder, including
as set forth in Article 9 and Article 29; (ii) all fees and penalties that may
accrue on any amounts due from Tenant hereunder if Tenant fails to pay such
amounts in a timely manner; (iii) all other Losses that Landlord may suffer or
incur in enforcing this Lease (whether or not any formal action is brought by
Landlord against Tenant) or in otherwise taking actions permitted under this
Lease following a Default (as hereinafter defined) by Tenant (including making
Repairs (as hereinafter defined) and fulfilling other obligations of Tenant as
provided in Article 7, and purchasing insurance required to be maintained by
Tenant under this Lease, as provided in Article 10), or as a result of, arising
out of, or in connection with any notice, request or other action by Tenant,
whether or not expressly permitted by the terms of this Lease; (iv) any and all
other sums that may become due, or costs and expenses that may be incurred by
Landlord, by reason of any Default or Event of Default under this Lease,
including any additional fees and costs, or any increased interest rate or other
charges imposed by any Landlord’s Lender by reason of such Default or Event of
Default (whether or not such Default or Event of Default is a default under any
agreements with any Landlord’s Lender); and (v) any and all costs of
maintaining, repairing and restoring the Demised Properties. In addition,
“Additional Rent” includes any rent or other income received by Tenant from any
subtenant of any Demised Property to the extent applicable to periods after the
expiration or termination of this Lease as to such Demised Property.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent under the Credit Facility, or any successor or assign thereof,
specifically succeeding to the interest of Wells Fargo as Administrative Agent
or lead lender thereunder, and shall also mean the agent for the lenders under
any Credit Facility that refunds or refinances the Credit Facility entered into
by Tenant on or about the date hereof.

“Affiliate” means in relation to any Person, any other Person: (i) directly or
indirectly controlling, controlled by, or under common control with, the first
Person; (ii) directly or indirectly owning or holding five percent or more of
any equity interest in the first Person; or (iii) five percent or more of whose
voting stock or other equity interest is directly or indirectly owned or held by
the first Person. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Without limiting the foregoing, the Affiliates of any Person that is an entity
shall include all natural persons who are officers, agents, directors, members,
partners, or employees of the entity Person.

“Allocated Base Rent Amount” is defined in Section 30.01.

“Alteration Information” is defined in Article 6.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-1



--------------------------------------------------------------------------------

“Alterations” is defined in Article 6.

“Applicable UST Purchase Price” has the meaning set forth in Section 20.07 for
use in that Section.

“Base Date” is defined in Section 3.02(a).

“Base Rent” is defined in Section 3.02(b).

“Building Equipment” is defined in the Recitals to this Lease.

“Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) any day
that is a legal holiday under the Laws of the State of New York or the State of
California, and (iv) any day on which banking institutions located in the State
of New York or the State of California are generally not open for the conduct of
regular business.

“Consultants” has the meaning set forth in Article 31 for use in that Article.

“Credit Facility” means the credit facilities provided under the “Loan
Documents” as defined in that certain Credit Agreement, dated on or about the
Commencement Date, by and among Tenant and United Transportation Co LLC, a
Delaware limited liability company, collectively, as “Borrowers”, Wells Fargo,
as “Administrative Agent”, “Swing Line Lender” and “L/C Issuer”, Wells Fargo
Securities, LLC, as “Sole Lead Arranger” and “Sole Book Runner”, and the other
lenders party thereto, and any amendments, supplements, modifications,
extensions, replacements, renewals, restatements, refundings or refinancings
thereof.

“Credit Facility Documents” means any and all documents entered into in
connection with the Credit Facility, as amended, restated, supplemented or
otherwise modified from time to time, in accordance with the terms thereof.

“Commencement Date” is defined in the first paragraph of this Lease.

“Current Demised Properties” has the meaning set forth in Section 3.02 for use
in that Section.

“CPI” means the Consumer Price Index for All Urban Consumers (CPI-U) for the
U.S. City Average for All Items (1982-84=100), published by the Bureau of Labor
Statistics of the U.S. Department of Labor. If the CPI is not published for any
month during the Lease Term, Landlord, in its reasonable discretion, shall
substitute a comparable index published by the Bureau of Labor Statistics of the
U.S. Department of Labor. If such an index is not published by the Bureau of
Labor Statistics, Landlord, in its reasonable discretion, shall select a
comparable index published by a nationally recognized responsible financial
periodical.

“De Minimis Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms, the use, storage or release of which does not constitute a
violation of, or require regulation, remediation, reporting or monitoring under,
any Environmental Laws and is customarily employed in the ordinary course of, or
associated with, similar businesses located in the states in which the relevant
Demised Property is located.

“Default” is defined in Section 15.01.

“Demised Properties” is defined in the Recitals to this Lease.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-2



--------------------------------------------------------------------------------

“Demised Property FMV” has the meaning set forth in Article 31 for use in that
Article.

“Diligence Matters” is defined in Article 5.

“Eligibility Requirements” has the meaning set forth in Section 23.02 for use in
that Section.

“Environmental Claims” is defined in Section 29.04.

“Environmental Conditions” means the conditions of Environmental Media and the
conditions of any part of the Demised Properties, including building or
structural materials, that affect or may affect Environmental Media.

“Environmental Laws” means any federal, state or local law, statute, ordinance,
permit condition, regulation or written policy pertaining to public or worker
health or safety, natural resources, climate change, or the regulation
protection of the indoor or outdoor environment, the regulation or reporting of
Hazardous Materials, including the following: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601
et seq. as amended (“CERCLA”), the Solid Waste Disposal Act, 42 U.S.C. 6901 et
seq. as amended (“RCRA”), the Federal Water Pollution Control Act of 1972, as
amended by the Clean Water Act of 1977, as amended, 33 U.S.C. 1251 et seq.; the
Toxic Substances Control Act of 1976, as amended, 15 U.S.C. 2601 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et
seq.; the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of
1990, 42 USC 7401 et seq.; the National Environmental Policy Act of 1970, as
amended, 42 USC 4321 et seq.; the Rivers and Harbors Act of 1899, as amended, 33
USC 401 et seq.; the Mine Safety and Health Act of 1977, as amended, 30 U.S.C.
Section 801 et seq. the Endangered Species Act of 1973, as amended, 16 U.S.C.
1531, et seq.; the Occupational Safety and Health Act of 1970, as amended 29
U.S.C. 651, et seq.; the Safe Drinking Water Act of 1974, as amended, 42 U.S.C.
300(f) et seq., the Hazardous Materials Transportation Act, 49 U.S.C. Sections
1801 et seq. as amended, and all regulations, published governmental policies,
and administrative or judicial orders promulgated under or implementing or
enforcing said laws; (ii) all state or local laws which implement the foregoing
federal laws or which pertain to public health and safety, occupational health
and safety, natural resources or environmental protection, all as amended from
time to time, and all regulations, published governmental policies, and
administrative or judicial orders promulgated under the foregoing laws;
(iii) all federal and state common law, including the common law of public or
private nuisance, trespass, negligence or strict liability, where such common
law pertains to public health and safety, occupational health and safety,
natural resources, environmental protection, the public trust doctrine, or the
use and enjoyment of property, and all judicial orders promulgated under said
laws; and (iv) all comparable local laws and comparable laws of other
jurisdictions.

“Environmental Media” means soil, fill material, or other geologic materials at
all depths, groundwater at all depths, surface water including storm water and
sewerage, indoor and outdoor air, and all living organisms, including all
animals and plants, whether such Environmental Media are located on or off the
Demised Properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.

“Estoppel Certificate” is defined in Article 24.

“Event of Default” is defined in Section 15.01.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-3



--------------------------------------------------------------------------------

“Extension Notice” is defined in Section 2.02(a).

“First Option Period” is defined in Section 2.02(a).

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.

“Governmental Authority” means (i) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (ii) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or (iii) any court, administrative
tribunal or public utility.

“Hazardous Materials” means any ignitable, reactive, explosive, corrosive,
carcinogenic, mutagenic, toxic or radioactive material, whether virgin material,
secondary material, by-product, waste or recycled material, defined, regulated
or designated as a contaminant, pollutant, hazardous or toxic substance,
material, waste, contaminant or pollutant under any Environmental Laws or any
other federal, state or local law, statute, regulation, ordinance, or
governmental policy presently in effect or as amended or promulgated in the
future, and shall specifically include: (i) those materials included within the
definitions of “hazardous substances,” “extremely hazardous substances,”
“hazardous materials,” “toxic substances” “toxic pollutants,” “hazardous air
pollutants” “toxic air contaminants,” “solid waste,” “hazardous waste,”
“pollutants,” contaminants,” “greenhouse gasses” or similar categories under any
Environmental Laws; (ii) those materials that create liability under common law
theories of public or private nuisance, negligence, trespass or strict
liability; and (iii) specifically including any material, waste or substance
that contains: (A) petroleum or petroleum derivatives byproducts, including
crude oil and any fraction thereof and waste oil; (B) asbestos;
(C) polychlorinated biphenyls; (D) formaldehyde; and (E) radon. If not already
defined as a Hazardous Material under any of the foregoing terms, mold and fungi
of any type or concentration shall be deemed a Hazardous Material hereunder if
present in any Improvements under such conditions or circumstance as to
represent blight or any unsanitary condition or that impairs the use of any
Improvements or portion thereof for its intended uses. Hazardous Materials may
be man-made or naturally occurring.

“Improvements” is defined in the Recitals to this Lease.

“Initial Adjustment Dates” is defined in Section 3.02(a).

“Initial Base Rent Escalation” is defined in Section 3.02(a).

“Land” is defined in the Recitals to this Lease.

“Landlord” is defined in the first paragraph of this Lease.

“Landlord Assignment Lease Agreement” is defined in Section 30.01.

“Landlord Award Amount” means the amount of the award actually received by
Landlord for any taking of any portion of any Demised Property, less any and all
costs and expenses incurred by Landlord in connection with such taking
(including any and all costs and expenses incurred by Landlord in connection
with obtaining such award).

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-4



--------------------------------------------------------------------------------

“Landlord Parties” means, collectively, (i) Landlord, Landlord’s Lenders and any
Landlord’s Mortgagee, and (ii) any successors or assigns of any of Landlord,
Landlord’s Lenders, or any Landlord’s Mortgagee.

“Landlord’s Consultant” has the meaning set forth in Article 31 for use in that
Article.

“Landlord’s Lenders” means any persons or entities providing financing to
Landlord.

“Landlord’s Mortgagee” means any Persons holding a mortgage, deed of trust, deed
to secure debt or similar instrument encumbering Landlord’s interest in the
Demised Properties or portion thereof (whether or not any such Person is also a
Landlord’s Lender).

“Late Fee” is defined in Section 15.03.

“Law” means all international, foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes, directives, orders, or written
policies issued pursuant thereto, and published administrative or judicial
precedents.

“Lease” is defined in the first paragraph of this agreement.

“Lease Term” is defined in Section 2.01(a).

“Leasehold Mortgage” means any leasehold deed of trust, mortgage, deed to secure
debt, assignment of leases and rents, assignment, security agreement, or other
security document securing financing from a lender of Tenant and encumbering
Tenant’s leasehold interest in any Demised Property.

“Liens” means liens, security interests, charges and encumbrances.

“Losses” means all losses, claims, demands, actions, causes of action,
settlements, obligations, duties, indebtedness, debts, controversies, remedies,
choses in action, liabilities, costs, penalties, fines, damages, injuries,
judgments, forfeitures, or expenses (including reasonable attorneys’,
consultant, testing and investigation and expert fees and court costs), whether
known or unknown, liquidated or unliquidated, or direct or indirect.

“Minor Project” means a non-structural minor maintenance or repair project
and/or “cosmetic refresh” project involving only painting, carpeting, floor
covering and installation of moveable replacement Tenant Equipment, unless in
either case governmental permits are required or the costs exceed, in the
aggregate, for any affected Demised Property, $100,000.00.

“Option Period” is defined in Section 2.02(a).

“Original Lease Term” is defined in Section 2.01(a).

“Other Leases” means, collectively, (i) that certain Master Land and Building
Lease (Pool __) dated as of the date hereof by and between Landlord and Tenant,
and (ii) that certain Master Land and Building Lease (Pool __) dated as of the
date hereof by and between Landlord and Tenant.

“Other Lease Event of Default” means an “Event of Default” (as defined in each
Other Lease) under any Other Lease.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-5



--------------------------------------------------------------------------------

“Other Lease Extension Notices” means, collectively, the “Extension Notice” (as
defined in each Other Lease) under the Other Leases.

“Other Lease First Option Periods” means, collectively, the “First Option
Period” (as defined in each Other Lease) under the Other Leases.

“Other Lease First PE Option Extension Properties” means those Portfolio
Properties listed on each and every “Extension Notice” (as defined in each Other
Lease) given pursuant to the Other Leases that Tenant desires be subject to an
extension pursuant to Section 2.02(c) of each Other Lease.

“Other Lease Second Option Periods” means, collectively, the “Second Option
Period” (as defined in each Other Lease) under each of the Other Leases.

“Other Lease Second PE Option Extension Properties” means those Portfolio
Properties listed on each and every “Extension Notice” (as defined in each Other
Lease) given pursuant to the Other Leases that Tenant desires be subject to an
extension pursuant to Section 2.02(e) of each Other Lease.

“Other Lease Third Option Periods” means, collectively, the “Third Option
Period” (as defined in each Other Lease) under each of the Other Leases.

“Other Lease Third PE Option Extension Properties” means those Portfolio
Properties listed on each and every “Extension Notice” (as defined in each Other
Lease) given pursuant to the Other Leases that Tenant desires be subject to an
extension pursuant to Section 2.02(g) of each Other Lease.

“Other Parties” is defined in Section 29.02.

“PE First Option” is defined in Section 2.02(c).

“PE First Option Extension Properties” is defined in Section 2.02(c).

“PE First Option Period” is defined in Section 2.02(c).

“PE Option” is defined in Section 3.02(a).

“PE Option Base Rent” is defined in Section 3.02(a).

“PE Option Extension Properties” is defined in Section 3.02(a).

“PE Option Period” is defined in Section 3.02(a).

“PE Second Option” is defined in Section 2.02(e).

“PE Second Option Extension Properties” is defined in Section 2.02(e).

“PE Second Option Period” is defined in Section 2.02(e).

“PE Third Option” is defined in Section 2.02(g).

“PE Third Option Extension Properties” is defined in Section 2.02(g).

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-6



--------------------------------------------------------------------------------

“PE Third Option Period” is defined in Section 2.02(g).

“Permitted Uses” means such other retail use as Tenant may determine in Tenant’s
reasonable business judgment, provided that such use: (a) does not violate any
applicable law, ordinance or regulation (including, but not limited to, those
relating to environmental, zoning and land use matters); (b) does not violate
matters of record or restrictions affecting the Demised Property (which, if
created by Landlord during the Lease Term, were consented to by Tenant);
(c) does not conflict with any other agreement to which Landlord is bound where
such conflict would have a materially adverse effect on Landlord; (d) would not
have a material adverse effect on the value of the Demised Property and
(e) would not result in or give rise to any material environmental deterioration
or degradation of the Demised Property. Notwithstanding the foregoing, in no
event may the Demised Property be used as a factory, processing or rendering
plant, waste transfer, treatment, storage or disposal facility, massage parlor,
peep show store, head shop store, topless or strip club, adult book or video
store (which shall mean a store which primarily sells or offers for sale
sexually explicit printed materials, audio or video tapes, or sexual devices),
or flea market.

“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, estate, limited liability company,
non-incorporated organization or association, or any other entity, any
Government Authority or any agency or political subdivision thereof.

“Petition” means a petition in bankruptcy (including any such petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief) under the Bankruptcy Code of the United States of
America, or under any other present or future federal or state statute, law or
regulation of similar intent or application.

“Portfolio Properties” means collectively, each Demised Property together with
each “Demised Property” as defined in the Other Lease.

“Real Estate Taxes” means (i) all taxes and general and special assessments and
other impositions in lieu thereof, or as a supplement thereto and any other tax
measured by the value of real property and assessed on a uniform basis against
the owners of real property, including any substitution in whole or in part
therefor due to a future change in the method of taxation, and, except as
otherwise provided in this Lease, including any increase in any of the foregoing
resulting from any sale, exchange, mortgage, encumbrance, or other disposition
by Landlord, in each case assessed against, or allocable or attributable to, any
of the Demised Properties and accruing during or prior to the Lease Term, and
(ii) except as otherwise provided in this Lease, all transfer taxes imposed in
connection with this Lease.

“Reassessment” is defined in Section 3.03(c).

“Release” means any active or passive spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into any Environmental Media. For the purposes of this Lease,
“Release” also includes any threatened Release.

“Remedial Activities” means any investigation, work plan preparation removal,
repair, cleanup, abatement, remediation, monitored natural attenuation, natural
resource damage assessment and restoration, closure, post-closure,
detoxification or remedial activity of any kind whatsoever necessary to address
Environmental Conditions.

“Rent” means Base Rent plus Additional Rent.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-7



--------------------------------------------------------------------------------

“Repairs” means all replacements, renewals, alterations, additions and
betterments necessary for Tenant to properly maintain each Demised Property in
good order, repair and condition, safe and fit for its permitted use under this
Lease.

“Restoration Work” is defined in Section 11.01.

“Review Period” is defined in Article 34.

“Second Option Period” is defined in Section 2.02(a).

“SNDA” is defined in Section 23.01.

“Subleases” is defined in Section 22.05.

“Tenant” is defined in the first paragraph of this Lease.

“Tenant Equipment” is defined in the Recitals to this Lease.

“Tenant’s Consultant” has the meaning set forth in Article 31 for use in that
Article.

“Tenant’s Lender” means any lender of Tenant that holds a Leasehold Mortgage.

“Third Consultant” has the meaning set forth in Article 31 for use in that
Article.

“Third Option Period” is defined in Section 2.02(a).

“Use” means the receipt, handling, generation, storage, treatment, recycling,
disposal, transfer, transportation, introduction, or incorporation into, on,
about, under or from the Demised Properties.

“USTs” means, collectively, all underground storage tanks and associated vent
and fill ports and piping located on the Demised Properties.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 1-8



--------------------------------------------------------------------------------

SCHEDULE 2

BASE RENT ALLOCATED AMOUNTS/ADJUSTMENT AMOUNTS

 

ID

  

Address

   City    ST    ZIP      Allocated Base
Rent/Adjustment
Amount  

410

   804 N. Main Street    Colfax    WA      99111         [*** ]1 

743

   6646 Timberline Rd    Highlands Ranch    CO      80124         [*** ]1 

840

   414 Hanford St    Omak    WA      98841         [*** ]1 

2981

   12320 WILLOW RD    Lakeside    CA      92040         [*** ]1 

3310

   2601 N. Stevens    Tacoma    WA      98407         [*** ]1 

3430

   7201 Golden Given Rd E    Tacoma    WA      98404         [*** ]1 

3750

   397 W. Sussex    Tenino    WA      98589         [*** ]1 

3790

   1325 S. Gold    Centralia    WA      98531         [*** ]1 

3830

   614 West Main    Chehalis    WA      98532         [*** ]1 

3890

   104 E Robert Bush Dr    South Bend    WA      98586         [*** ]1 

5402

   1350 BAY ST    Port Orchard    WA      98366         [*** ]1 

5426

   8510 GRAVENSTEIN HWY    Cotati    CA      94931         [*** ]1 

5490

   13122 SE 240TH ST    Kent    WA      98031         [*** ]1 

5534

   7701 NE 117TH AVE    Vancouver    WA      98662         [*** ]1 

5563

   1795 N 5TH ST    Springfield    OR      97477         [*** ]1 

5695

   551 Sunset Ave.    La Puente    CA      91744         [*** ]1 

6522

   7995 N. FEDERAL    Westminster    CO      80030         [*** ]1 

6526

   510 S. MCCASLIN    Louisville    CO      80027         [*** ]1 

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

SCHEDULE 2-1



--------------------------------------------------------------------------------

6534    238 ALLEN STREET    Castle Rock      CO         80104         [*** ]1 
6544    9215 LINCOLN AVE.    Lone Tree      CO         80124         [*** ]1 
7237    SE Hwy 50 / Ponderosa Rd    Shingle Springs      CA         95682      
  [*** ]1  8636    4125 PHELAN RD    Phelan      CA         92371         [***
]1  8680    80980 HWY 111    Indio      CA         92201         [*** ]1       
        Total         [*** ]1 

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

SCHEDULE 2-2



--------------------------------------------------------------------------------

SCHEDULE 13.03

INFORMATION OF EXISTING USTs

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 13.03-1



--------------------------------------------------------------------------------

SCHEDULE 22.05

SUBLEASES

 

410    Lease effective 5/1/2012 between Convenience Retailers LLC and Cougar
Foodmart, LLC    Petroleum Products Commision Agreement effective 5/1/2012
between Convenience Retailers LLC and Cougar Foodmart, LLC 840    Lease
effective 2/1/2005 between Time Oil Co. and Richard C. and M. Ilene Dykes   
Petroleum Products Commision Agreement effective 2/1/2005 between Time Oil Co.
and Richard C. and M. Ilene Dykes    Residential Rental Agreement dated February
21, 1995, by and between Time Oil Co., as Landlord, and Richard C. Dykes &
Earnest A. Hallam, as Tenant    Lease Addendum dated February 21, 1995, by and
between Time Oil Co., as Landlord, and Richard C. Dykes & Earnest A. Hallam, as
Tenant 3310    Lease effective 5/22/2006 between Time Oil Co. and Chheang Yann
and Lakhena Pon    Petroleum Products Commision Agreement effective 5/22/2006
between Time Oil Co. and Chheang Yann and Lakhena Pon 3430    Fee Operating
Agreement effective 8/29/2014 between Convenience Retailers LLC and Emmanuel
Golden Given, Inc.    Petroleum Products Commision Agreement effective 8/29/2014
between Convenience Retailers LLC and Emmanuel Golden Given, Inc.    Propane
Lease Addendum effective 8/29/2014 between Convenience Retailers LLC and
Emmanuel Golden Given, Inc.    U-Haul Fee Operating Agreement Addendum effective
1/20/2015 between Convenience Retailers LLC and Emmanuel Golden Given, Inc. 3750
   Lease effective 9/1/2009 between Convenience Retailers LLC and R.A.P. Corp.
   Petroleum Products Commision Agreement effective 9/1/2009 between Petrosun
Fuel, Inc, and RAP Corp. 3790    Store Lease effective 11/1/2013 between
Convenience Retailers LLC and Glowing Star, LLC    Petroleum Products Commision
Agreement effective 11/1/2013 between Convenience Retailers LLC and Glowing
Star, LLC 3830    Lease effective 4/1/2006 between Time Oil Co. and Harold
Coleman and Regina Coleman    Petroleum Products Commision Agreement effective
4/1/2006 between Time Oil Co. and Harold Coleman and Regina Coleman 3890   
Lease effective 5/30/2012 between Convenience Retailers LLC and AKRG Enterprises
Inc.    Petroleum Products Commision Agreement effective 5/30/2012 between
Convenience Retailers LLC and AKRG Enterprises Inc. 5426    Amended and Restated
Lease Agreement effective 11/17/2008 between Convenience Retailers LLC and
Strategic Restaurants Acquisition Company II, LLC 5695    76 Branded Fee
Operating Agreement effective 1/30/2001 between Tosco Marketing Company and
Chung Kim

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

SCHEDULE 25.05-1



--------------------------------------------------------------------------------

EXHIBIT A

LOCATION/ADDRESS/LEGAL DESCRIPTION OF DEMISED PROPERTIES

[See Attached]

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT A



--------------------------------------------------------------------------------

ID

 

Address

 

City

 

ST

 

ZIP

410   804 N. Main Street                       Colfax   WA   99111 743   6646
Timberline Rd   Highlands Ranch   CO   80124 840   414 Hanford St   Omak   WA  
98841 2981   12320 WILLOW RD   Lakeside   CA   92040 3310   2601 N. Stevens  
Tacoma   WA   98407 3430   7201 Golden Given Rd E   Tacoma   WA   98404 3750  
397 W. Sussex   Tenino   WA   98589 3790   1325 S. Gold   Centralia   WA   98531
3830   614 West Main   Chehalis   WA   98532 3890   104 E Robert Bush Dr   South
Bend   WA   98586 5402   1350 BAY ST   Port Orchard   WA   98366 5426   8510
GRAVENSTEIN HWY   Cotati   CA   94931 5490   13122 SE 240TH ST   Kent   WA  
98031 5534   7701 NE 117TH AVE   Vancouver   WA   98662 5563   1795 N 5TH ST  
Springfield   OR   97477 5695   551 Sunset Ave.   La Puente   CA   91744 6522  
7995 N. FEDERAL   Westminster   CO   80030 6526   510 S. MCCASLIN   Louisville  
CO   80027 6534   238 ALLEN STREET   Castle Rock   CO   80104 6544   9215
LINCOLN AVE.   Lone Tree   CO   80124 7237   SE Hwy 50 / Ponderosa Rd  
Shingle Springs   CA   95682 8636   4125 PHELAN RD   Phelan   CA   92371 8680  
80980 HWY 111   Indio   CA   92201

 



--------------------------------------------------------------------------------

The land referred to herein is described as follows:

[***]1

 

1. [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SNDA

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
entered into as of [            ], 20[    ] (the “Effective Date”) by and among
[            ] (together with any other holder of the Loan (defined below) and
their respective successors and assigns, the “Mortgagee”),
[                    ], a [            ] (hereinafter, the “Tenant”) and
[            ], a [            ] (the “Landlord”).

RECITALS

A. Landlord owns fee simple title in the real property described in Exhibit “A”
attached hereto (the “Property”).

B. Mortgagee has made or intends to make a loan to Landlord (the “Loan”).

C. To secure the Loan, Landlord has or will encumber the Property by entering
into a mortgage or deed of trust in favor of Mortgagee (as amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Mortgage”) to be recorded in land records.

D. Pursuant to the Lease dated [            ], (the “Lease”) between Landlord
and Tenant, Landlord leased to Tenant a portion of the Property, as said portion
is more particularly described in the Lease (the “Leased Premises”).

E. [A Memorandum of Lease and Right of First Offer dated                     by
and between Tenant and Landlord regarding the Lease is [to be] recorded
[herewith] with the                     County Registry of Deeds in Book
            , Page             .]

F. Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

1. Definitions. The following terms shall have the following meanings for
purposes of this agreement.

a. Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which Mortgagee becomes owner of
the Property; or (iii) delivery by Landlord to Mortgagee (or its designee or
nominee) of a deed or other conveyance of Landlord’s interest in the Property in
lieu of any of the foregoing.

b. Former Landlord. A “Former Landlord” means Landlord and any other party that
was landlord under the Lease at any time before the occurrence of any attornment
under this Agreement.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

c. Offset Right. An “Offset Right” means any right or alleged right of Tenant to
any offset, defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or under applicable law) from Landlord’s
breach or default under the Lease.

d. Rent. The “Rent” means any fixed rent, base rent or additional rent under the
Lease.

e. Successor Landlord. A “Successor Landlord” means any party that becomes owner
of the Property as the result of a Foreclosure Event.

f. Termination Right. A “Termination Right” means any right of Tenant to cancel
or terminate the Lease or to claim a partial or total eviction arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease.

g. Other Capitalized Terms. If any capitalized term is used in this Agreement
and no separate definition is contained in this Agreement, then such term shall
have the same respective definition as set forth in the Lease.

2. Subordination. Subject to the provisions hereof, the Lease, as the same may
hereafter be modified, amended or extended, shall be, and shall at all times
remain, subject and subordinate to the lien of the Mortgage (but not to the
terms thereof), and all advances made under the Mortgage. Notwithstanding the
foregoing, Mortgagee may elect, in its sole and absolute discretion, to
subordinate the lien of the Mortgage to the Lease.

3. Nondisturbance, Recognition and Attornment.

a. No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant is not
in default under the Lease beyond any applicable grace or cure periods with
respect to a default that would allow Landlord, pursuant to the Lease, to
terminate same (an “Event of Default”), Mortgagee (i) shall not terminate or
disturb Tenant’s possession of the Leased Premises or rights under the Lease,
except in accordance with the terms of the Lease and (ii) shall not name or join
Tenant as a defendant in any exercise of Mortgagee’s rights and remedies arising
upon a default under the Mortgage unless applicable law requires Tenant to be
made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies. In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.

b. Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor Landlord and
Tenant. Tenant hereby acknowledges that pursuant to the Mortgage and assignment
of rents, leases and profits, Landlord has granted to the Mortgagee an absolute,
present assignment of the Lease and Rents which provides that Tenant continue
making payments of Rents and other amounts owed by Tenant under the Lease to the
Landlord and to recognize the rights of Landlord under the Lease until notified
otherwise in writing by the Mortgagee. After receipt of such notice from
Mortgagee, the Tenant shall thereafter make all such payments directly to the
Mortgagee or as the Mortgagee may otherwise direct, without any further inquiry
on the part of the Tenant. Landlord

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

specifically agrees that Tenant may conclusively rely upon any written notice
Tenant receives from Mortgagee notwithstanding any claim by Landlord contesting
the validity of any term or condition of such notice, including, but not limited
to, any default claimed by Mortgagee, and that Landlord shall not make any claim
of any kind whatsoever against Tenant or Tenant’s leasehold interest with
respect to any amounts paid to Mortgagee by Tenant or any acts performed by
Tenant pursuant to such written notice and such amounts paid to Mortgagee shall
be credited to amounts due under the Lease as if such amounts were paid directly
to Landlord.

c. Further Documentation. The provisions of this Article 3 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 3 in writing upon request by either of them within
thirty (30) days of such request.

4. Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable for or bound
by any of the following matters:

a. Claims Against Former Landlord. Any Offset Right that Tenant may have against
any Former Landlord, unless (i) such Offset Right arises after the date
Mortgagee encumbers the Property with the Mortgage and (ii) Tenant shall have
given written notice to Mortgagee of such Offset Right promptly upon Tenant’s
actual knowledge of the occurrence of the event(s) giving rise to such Offset
Right. The foregoing shall not limit either (x) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of a Foreclosure Event or because of
events occurring on or before the date of a Foreclosure Event, notice of which
shall have been given to Mortgagee, or (y) Successor Landlord’s obligation to
correct any conditions that existed as of the date of a Foreclosure Event that
violate Successor Landlord’s obligations as landlord under the Lease.

b. Prepayments. Any payment of Rent that Tenant may have made to Former Landlord
more than thirty (30) days before the date such Rent was first due and payable
under the Lease with respect to any period after the date of a Foreclosure Event
and Tenant’s receipt of notice of such Foreclosure Event other than, and only to
the extent that, the Lease expressly required such a prepayment or such payment
was delivered to Mortgagee or Successor Landlord.

c. Security Deposit; Representations and Warranties. Any obligation (i) with
respect to any security deposited with Former Landlord, unless such security was
actually delivered to Mortgagee or Successor Landlord; or (ii) arising from a
breach by Former Landlord of representations and warranties contained in the
Lease; or (iii) without in any way superseding subsection (a) above, to pay
Tenant any sum(s) accrued prior to Successor Landlord becoming owner of the
Property and owed to Tenant by Former Landlord, unless actually paid over to
Successor Landlord.

d. Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Mortgagee’s written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), excepting, however, commercially reasonable non-material amendments or
modifications of the Lease (for the avoidance of doubt, such non-material
modifications do not include any changes in the rights of any “Lender” as such
term is defined in the Lease, reductions in rent, reductions in length of term,
imposition of material obligations on Landlord or material reductions of the
obligations of Tenant under the Lease) which are the result of good faith, arm’s
length negotiations between Landlord and Tenant and of which Mortgagee receives
prompt notice together with a copy of such amendment.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

e. Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

f. Construction Obligations. Successor Landlord shall not be bound by any
provision in the Lease which obligates Landlord to erect or complete any
building or to make any improvements to the Property, but shall be subject to
any offset or termination rights Tenant may have on account of Landlord’s
failure to erect or complete any improvements to the Property.

5. Exculpation of Successor Landlord. Notwithstanding anything to the contrary
in this Agreement or the Lease, Successor Landlord’s obligations and liability
under the Lease shall never extend beyond Successor landlord’s (or its
successors’ or assigns’) interest, if any, in the Property from time to time,
including without limitation insurance and condemnation proceeds, security
deposits, escrows, Successor Landlord’s interest in the Lease, and the proceeds
from any sale, lease or other disposition of the Property (or any portion
thereof) by Successor Landlord (collectively, the “Successor Landlord’s
Interest”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement. If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment. Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord. Nothing
set forth in this paragraph shall be construed to limit Tenant’s equitable
remedies, including specific performance and injunctive relief.

6. Casualty and Condemnation. Mortgagee agrees that, notwithstanding any
provision of the Mortgage or any instrument secured by the Mortgage, any
insurance proceeds and any condemnation awards which may be received by any
party hereto and which relate to the Property shall be used or disbursed in
accordance with the terms of the Lease.

7. Mortgagee’s Right to Cure. Notwithstanding anything to the contrary in the
Lease or this Agreement, before exercising any Offset Right or Termination
Right:

a. Notice to Mortgagee. Tenant shall provide Mortgagee with notice of the breach
or default by Landlord giving rise to same (the “Default Notice”) and,
thereafter, the opportunity to cure such breach or default as provided for
below.

b. Mortgagee’s Cure Period. After Mortgagee receives a Default Notice, Mortgagee
shall have a period of thirty (30) days under the Lease in which to cure the
breach or default by Landlord. Mortgagee shall have no obligation to cure (and,
without limiting anything contained in Section 4(a) above, shall have no
liability or obligation for not curing) any breach or default by Landlord,
except to the extent that Mortgagee agrees or undertakes otherwise in writing.
In addition, as to any breach or default by Landlord the cure of which requires
possession and control of the Property, if Mortgagee undertakes such cure or
causes such cure to be commenced by a receiver within the period permitted by
this paragraph, and so long as Mortgagee continues to or causes a receiver to
diligently and in good faith cure such breach or default, Mortgagee’s cure
period shall continue for such additional time (but in any event not to exceed
90 days in the aggregate) as Mortgagee may reasonably require to either
(i) obtain possession and control of the Property with due diligence and
thereafter cure the breach or default with reasonable diligence and continuity;
or (ii) obtain the appointment of a receiver and give such receiver a reasonable
period of time in which to cure the default. Nothing set forth in this paragraph
shall limit Tenant’s offset rights or rights to cure a breach or default and
receive any reimbursement to which it is entitled under the Lease.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

8. Miscellaneous.

a. Notices. Any notice or request given or demand made under this Agreement by
one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original machine-
generated transmit confirmation report as evidence of transmission. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after the expiration of three (3) days after it is so deposited;
however, delivery by overnight courier service shall be deemed effective on the
next succeeding business day after it is so deposited and notice by personal
service or telefax transmission shall be deemed effective when delivered to its
addressee or within two (2) hours after its transmission unless given after 3:00
p.m. on a business day, in which case it shall be deemed effective at 9:00 a.m.
on the next business day. For purposes of notice, the addresses and telefax
number of the parties shall, until changed as herein provided, be as follows:

If to the Mortgagee, at:

and

If to the Tenant, at:

and:

b. Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.

c. Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.

d. Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

e. Mortgagee’s Rights and Obligations. Except as expressly provided for in this
Agreement, Mortgagee shall have no obligations to Tenant with respect to the
Lease. If a Foreclosure Event occurs, then all rights and unaccrued obligations
of Mortgagee under this Agreement shall terminate, without thereby affecting in
any way the rights and obligations of Successor Landlord provided for in this
Agreement or under the Lease.

f. Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the State of New York, excluding such State’s principles of conflict of laws.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

g. Amendments. This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the party to
be charged.

h. Due Authorization. Tenant represents to Mortgagee that it has full authority
to enter into this Agreement, which has been duly authorized by all necessary
actions. Mortgagee represents to Tenant that it has full authority to enter into
this Agreement, which has been duly authorized by all necessary actions.

i. Execution. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagee, Tenant and Landlord have caused this
Agreement to be executed as of the date first above written.

MORTGAGEE:

[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

TENANT:

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

LANDLORD:

 

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

MORTGAGEE’S ACKNOWLEDGMENT

 

STATE OF                         )    ) ss. COUNTY OF                         )

On the             day of             in the year             before me, the
undersigned, a Notary Public in and for said state, personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

Signature of Notary Public

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

TENANT’S ACKNOWLEDGMENT

 

STATE OF                         )    ) ss. COUNTY OF                         )

On the             day of             in the year             before me, the
undersigned, a Notary Public in and for said state, personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

Signature of Notary Public

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGMENT

 

STATE OF                         )    ) ss. COUNTY OF                         )

On the             day of             in the year             before me, the
undersigned, a Notary Public in and for said state, personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

Signature of Notary Public

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

LIST OF EXHIBITS

If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.

Exhibit “A” - Legal Description of the Land

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned,                                                          ,
whose address is                                          
               represents and certifies as follows:

1. The undersigned is the tenant (“Tenant”) under that certain Master Land and
Building Lease dated                         with
                                                 as Landlord (the “Lease”),
covering the properties described therein (collectively the “Demised
Properties”), a true and correct copy of which (together with all amendments
thereof) is attached hereto as Exhibit A. [Tenant understands that
                                         (“Secured Party”) intends to enter into
financing arrangements with Landlord, as borrower, to be secured, among other
things, by certain mortgages, deeds of trust and assignments of leases and
rents, as amended, covering the Demised Properties.]

2. The Lease constitutes the only agreement, promise, understanding or
commitment (either written or oral) Tenant has with respect to the Demised
Properties and any right of occupancy or use thereof (except as set forth on
Schedule 22.05 of the Lease).

3. The Lease is in full force and effect and has not been assigned, subleased,
supplemented, modified or amended, in whole or in part, except as follows:

 

  

 

  

 

  

 

  

4. Tenant has not given Landlord any notice of termination under the Lease.

5. Tenant took possession of the Demised Properties on or about
                    ,             , and commenced paying rent on or about
                        ,     . Tenant presently occupies the Demised
Properties, is open for business and operating at all of the Demised Properties,
and is paying rent on a current basis. No rent has been paid by Tenant in
advance except for the monthly rental that becomes due
on                                 , and no deposits, including security
deposits and prepayments of rent, have been made in connection with the Lease.
Tenant agrees not to pay rent more than one (1) month in advance unless
otherwise specified in the Lease.

6. The monthly base rental is the sum
of                                              Dollars
($                         ). Landlord has not agreed to reimburse Tenant for or
to pay Tenant’s rent obligation under any other lease

7. The Lease term commenced on                         , expires on
                    , and there are no options to renew except: two 5-year
options and one 4-year and 11-month option.

8. Tenant is not in default of any of its obligations under the Lease, nor have
there occurred any events that with the passage of time or giving of notice or
both, will result in any such default. To the best knowledge of Tenant, there
are no defaults under the Lease by Landlord, nor have any events occurred that
with the passage of time or giving of notice or both, will result in any such
default. To the best of Tenant’s knowledge and belief, Tenant does not presently
have (nor with the passage of time or giving of notice or both will have) any
offset, charge, lien, claim, termination right or defense under the Lease.

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT C



--------------------------------------------------------------------------------

9. Tenant has no right of first offer, right of first refusal, or option to
purchase, with respect to all or any portion of any Demised Properties, except
as set forth in Article 34 of the Lease.

10. Tenant is aware that third parties[, including Secured Party,] intend to
rely upon this Certificate and the statements set forth herein and that the
statements and facts set forth above shall be binding on Tenant.

11. Tenant is not entitled to any concession or rebate of rent or other charges
from time to time due and payable under the Lease, and there are no unpaid or
unreimbursed construction allowances or other offsets due Tenant under the
Lease.

12. To the best of Tenant’s knowledge and belief, there are no rental, lease or
similar commissions payable with respect to the Lease.

13. Any notices to be provided hereunder shall be provided pursuant to the
notice provisions of the Lease.

14. Tenant and the persons executing this Certificate on behalf of Tenant have
the power and authority to execute and deliver this Certificate, thereby binding
Tenant.

IN WITNESS WHEREOF, Tenant has executed this Certificate this             day of
            , 20    .

 

“TENANT”

 

a                                                                              
                         By:  

 

Name:  

 

Title:  

 

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MEMORANDUM OF LEASE

(Above space reserved for recorder and recording information)

This instrument prepared by and

after recording return to:

Sidley Austin LLP

555 West Fifth Street, Suite 4000

Los Angeles, CA 90013-1010

Attention: Marc I. Hayutin, Esq.

MEMORANDUM OF LEASE AND RIGHT OF FIRST OFFER

This Memorandum of Lease and Right of First Offer is made and entered into as of
                    ,             ,             by and between             , a
            (“Landlord”), and                 , a             , whose address is
                            (“Tenant”), who agree as follows:

1. Terms and Premises. Pursuant to a certain Master Land and Building Lease (the
“Lease”) dated on or about the date hereof entered into between Landlord and
Tenant, Landlord has leased to Tenant and Tenant has leased from Landlord that
certain real property, together with all the improvements thereon and
appurtenances thereunto belonging (the “Premises”), more particularly described
on Exhibit “A” attached hereto and incorporated herein, for a term of
[                    ] ([    ]) YEARS from                     ,
                    , expiring on                     ,                     .
Tenant has two (2) 5-year options and one (1) 4-year and 11-month option to
extend the term of the Lease, all as more particularly set forth in the Lease.
Tenant has a right of first offer to purchase the Premises, as more particularly
set forth in the Lease.

2. Subordination Provisions. Tenant’s rights under the Lease shall at all times
be subject and subordinate to any fee mortgages and/or trust deeds now or
hereafter filed against the Premises and to the rights of any Landlord’s
Mortgagee thereunder and as otherwise set forth in Article 23 of the Lease.

3. Recognition Agreement. Tenant’s leasehold interest in and to the Premises and
other Demised Properties under the Lease, in each case, is subject to a right of
first refusal in favor of Phillips 66 Company (“PSX”) granted pursuant to one or
more Master Branded Reseller Agreements and/or Branded Marketer Agreements
between PSX and Tenant. In recognition of the rights of first refusal in favor
of PSX, Landlord, Tenant and PSX have entered into that certain ROFR Recognition
Agreement of even

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT D



--------------------------------------------------------------------------------

date herewith (“Recognition Agreement”) whereby, among other things, Landlord
has agreed to recognize the rights of first refusal of PSX as and when PSX
exercises a right of first refusal in Tenant’s leasehold interest as to a
particular Demised Property in accordance with the terms of the Recognition
Agreement. The Recognition Agreement is intended to run with the Demised
Properties the same as if the terms of the Recognition Agreement were set forth
in full in the Lease (until the Recognition Agreement is terminated in
accordance with its terms), and any successor, assignee or transferee of
Landlord’s interest in the Lease, including any partial assignment of the Lease
effected under Section 30.01 of the Lease, shall be deemed to have knowledge of
and to assume and take subject to, as applicable, to the respective rights,
duties and obligations of Landlord and PSX under the Recognition Agreement.

4. Purpose of Memorandum of Lease. This Memorandum of Lease is executed and
recorded to give public notice of the Lease between the parties and all terms
and conditions of the Lease are incorporated by reference into this Memorandum
and this Memorandum of Lease does not modify the provisions of the Lease. If
there are any conflicts between the Lease and this Memorandum of Lease, the
provisions of the Lease shall prevail. The rights and obligations set forth
herein shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns. Any term not defined herein shall have
the meaning as set forth in the Lease.

[SIGNATURES AND ACKNOWLEDGMENTS ON NEXT PAGE]

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT D



--------------------------------------------------------------------------------

LANDLORD:       TENANT:

                        ,

 

a                             

     

                        ,

 

a                             

By:                                     
                                                                         
By:                                     
                                                             
Date:                                     
                                                                     
Date:                                     
                                                         

Signed, sealed, and delivered this             

day of             ,              in the presence of:

     

Signed, sealed, and delivered this             

day of             ,              in the presence of:

 

Witness

 

     

 

Witness

 

Notary Public, County of                             ,       Notary Public,
County of                         , State of                                   
State of                              My commission
expires:                               My commission
expires:                         (Notary Seal)       (Notary Seal)

[SIGNATURES CONTINUE ON NEXT PAGE]

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT “A”

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LANDLORD ASSIGNMENT LEASE AGREEMENT

(Parties to agree upon form)

 

MASTER LAND AND BUILDING LEASE

(Pool 1)

 

EXHIBIT E